      Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 1 of 76
CONFIDENTIAL




May 30, 2020


VIA EMAIL AND REGULAR MAIL
bguaglardi@adgmlaw.com
Michael Dardashtian
Barry Guaglardi, Esq.
Guaglardi & Meliti, LLP
365 W Passaic Street, Suite 130
Rochelle Park, New Jersey 07662

        Re:     Dardashtian, et al. v. Gitman, et al.
                Case No. 17 CV 4327 (LLS)(RWL)

Dear Mr. Guaglardi,

Pursuant to our engagement in this matter, we calculated the Fair Value of David Gitman’s 50% interest in Cooper
Square Ventures, LLC d/b/a ChannelReply (“CSV/ChannelReply” or the “Company”) as of June 30, 2017,
December 31, 2018, and May 1, 2020.


Based on the analyses, discussion, and assumptions contained in this report, it is our opinion that the Fair Value of
David Gitman’s 50% interest in Cooper Square Ventures, LLC d/b/a ChannelReply is:

                                                        $67,271

                 plus 50% of all NDAP Promissory Note payments received post May 1, 2020

                                                 as of June 30, 2017



                                                        $280,271

                 plus 50% of all NDAP Promissory Note payments received post May 1, 2020

                                              as of December 31, 2018



                                                        $549,271

                 plus 50% of all NDAP Promissory Note payments received post May 1, 2020

                                                  as of May 1, 2020
        Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 2 of 76
CONFIDENTIAL




We performed this valuation engagement and present our detailed report in conformity with the “Statement of
Standards for Valuation Services No. 1” (SSVS) of the American Institute of Certified Public Accountants. SSVS
defines a valuation engagement as,

          …an engagement to estimate value in which a valuation analyst determines an estimate of the
          value of a subject interest by performing appropriate procedures, as outlined in the AICPA
          Statement on Standards for Valuation Services, and is free to apply the valuation approaches and
          methods he or she deems appropriate in the circumstances. The valuation analyst expresses the
          results of the valuation engagement as a conclusion of value, which may be either a single amount
          or a range.1

The opinions expressed herein are subject to the statement of Assumptions and Limiting Conditions, which is an
integral part of our analysis and conclusion.

This report, which we understand will be used in the pending litigation Dardashtian, et al. v. Gitman, et al., was
prepared under the supervision and direction of Carleen J. Gaskin, CPA/CFF and Jessica Hollobaugh, CPA/ABV,
CFE, with significant assistance from Brian McIntyre, CVA.

The partners and staff of WithumSmith+Brown, PC, have no present interest in the subject entity.                                           Our
compensation is not contingent upon the findings of this report.

We reserve the right to amend or supplement this report should such action be deemed appropriate or necessary.

We shall be pleased to discuss the enclosed valuation with you at your convenience.

Sincerely,


______________________________________                                                     ______________________________________

Carleen J. Gaskin, CPA/CFF                                                                 Jessica Hollobaugh, CPA/ABV, CFE
Partner                                                                                    Partner




1
  The American Society of Appraisers uses the term “estimate” as part of a limited appraisal. The AICPA usage of the term is equivalent to the
result of the highest scope of work specified by the ASA, which is for an Appraisal.
         Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 3 of 76
CONFIDENTIAL




                                                                   TABLE OF CONTENTS

                                                                                                                                    Page
INTRODUCTION........................................................................................................................... 1-2

HISTORY AND BACKGROUND .................................................................................................. 3-4
  The Company- CSV/ChannelReply ............................................................................................. 3
  Operating Agreement................................................................................................................... 4
  CSV/ChannelReply Subsidiaries ................................................................................................. 4


ECONOMY AND INDUSTRY .................................................................................................... 5-14
  Economy .................................................................................................................................. 5-9
  Industry................................................................................................................................. 10-14
  Conclusion ................................................................................................................................ 14

FINANCIAL ANALYSIS ........................................................................................................... 15-16

VALUATION ............................................................................................................................. 17-36
  Asset Approach ......................................................................................................................... 17
  Market Approach ....................................................................................................................... 18
  Income Approach ................................................................................................................. 18-19
      Normalized Pre-Tax Earnings ...................................................................................... 19-20
      Future Expected After Tax Income .............................................................................. 20-22
      Capitalization Rate ....................................................................................................... 22-25
      Discounts ..................................................................................................................... 25-33
      Income Approach Conclusion- Operating Value............................................................... 33
      Additional Non-Operating Asset Value ........................................................................ 34-35
      Income Approach Conclusion- Operating and Non-Operating Value ............................... 36

CONCLUSION ............................................................................................................................... 37

APPENDIX A                    Documents Reviewed by WithumSmith+Brown ....................................... 38-39

APPENDIX B                    Assumptions and Limiting Conditions ........................................................... 40

APPENDIX C                    Certifications .................................................................................................. 41

APPENDIX D                    Curriculum Vitae- Carleen Gaskin ............................................................ 42-44

APPENDIX E                    Curriculum Vitae- Jessica Hollobuagh ..................................................... 45-46

APPENDIX F                    Exhibit 1 – Exhibit 6.1
    Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 4 of 76
CONFIDENTIAL




                        DARDASHTIAN, ET AL. V. GITMAN, ET AL.

                                     Fair Value of a
                                    50% Interest in
                              Cooper Square Ventures, LLC
                                  d/b/a ChannelReply

                                        as of
                                    June 30, 2017
                                  December 31, 2018
                                     May 1, 2020
          Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 5 of 76

CONFIDENTIAL



INTRODUCTION

Pursuant to our engagement in this matter, we calculated the value of David Gitman’s 50% interest in Cooper
Square Ventures, LLC d/b/a ChannelReply (“CSV/ChannelReply” or the “Company”) as of June 30, 2017,
December 31, 2018, and May 1, 2020 (collectively, the “Valuation Dates”). We understand this report will be used in
the pending litigation Dardashtian, et al. v. Gitman, et al., Case No. 17 CV 4327 (LLS)(RWL) (“Litigation”) and is not
authorized to be used for any other purpose.

This valuation was performed pursuant to the American Institute of Certified Public Accountants’ Statement on
Standards for Valuation Services No. 1 (SSVS), which became effective as of January 1, 2008.

As requested by counsel, we valued the Company at multiple dates which were selected as they represent dates
that coincide with events that occurred relevant to this Litigation. The valuation date of June 30, 2017 was at or
around the date David Gitman (“Gitman”) was removed by the Court from all management duties at
CSV/ChannelReply. December 31, 2018 was at or around the time of settlement discussions in the matter. The
valuation date of May 1, 2020 was selected as the current valuation date and represents the date
CSV/ChannelReply provided Gitman with a notice of redemption (“Redemption Date”) pursuant to Article 11.5 of
CSV/ChannelReply’s Operating Agreement dated August 13, 2011 (“Operating Agreement”)1 titled “Redemption of
Interests”. We utilized information through December 31, 2019, as it represents the year-end closest to the current
dates for which complete books and records were available.                    We reviewed financial data through April 30, 2020
and, although there has been an increase of approximately $10,750 in average monthly revenues during the first
four months of 2020 compared to the 2019 year, e-commerce has seen an uptick in online activity in 2020 as a
result of COVID-19. Although some of the additional online activity is projected to extend beyond the pandemic as
a result of store closures and the convenience of online shopping, the stay-at-home orders implemented in the first
quarter of 2020 will ultimately be lifted and some ‘brick and mortar’ shopping will resume. Therefore, while the
initial increase in revenues experienced by the Company in 2020 is projected to have an impact on operations
moving forward, we do not believe growth at this rate will continue permanently. Accordingly, we believe the
Company’s financial results as of December 31, 2019, adjusted for growth, are a reliable basis to estimate future
expected income of CSV/ChannelReply as of the May 1, 2020 valuation date.

Based on the analyses performed and our professional judgment, it is our opinion that the going concern value of
the Company, based upon future performance, exceeds the value that would be realized in an orderly dissolution or
liquidation. Therefore, we did not rely upon the liquidation value and we employed the going concern premise of
valuation. Our analyses and assumptions, including a detailed discussion of the prevailing economic and industry
climate as of June 20, 2017, December 31, 2018, and May 1, 2020 are presented in the balance of this report.

A list of the documents we considered is attached as Appendix A.

1
    The Operating Agreement utilizes the name Cooper Square, LLC. We have been advised this is the same entity as CSV.
          Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 6 of 76
CONFIDENTIAL




The standard of value used for our analysis is Fair Value. Fair value is a legally created standard of value that
lacks a clear and concise definition and is generally used in dissenting and oppressed shareholder disputes. In
fixing the Fair Value of shares, the court shall consider the nature of the transaction giving rise to the shareholder’s
right to receive payment for shares and its effects on the corporation and its shareholders, the concepts and
methods then customary in the relevant securities and financial markets for determining fair value of shares of a
corporation engaging in a similar transaction under comparable circumstances and all other relevant factors.2 In
addition, at the direction of Counsel and, in accordance with New York case law, we are applying a marketability
discount to the value of Gitman’s interest in CSV/ChannelReply.

Although the standard of value contained in Revenue Ruling 59-60 is fair market value, we followed its guidelines in
performing our valuation. Revenue Ruling 59-60 states all relevant factors must be considered, including the
following:

             I. The nature of the business and the history of the enterprise
            II. The economic outlook in general and the condition and outlook of the specific industry
           III. The book value of the stock and the financial condition of the business
           IV. The earning capacity of the company
            V. The dividend paying capacity of the company
           VI. Whether the enterprise has goodwill or other intangible value
          VII. Sales of the stock and the size of the block to be valued
         VIII. The market prices of stocks of corporations engaged in the same or similar line of business having their
                 stocks actively traded in a free and open market either on an exchange or over the counter




2
    New York § 623(h)(4)

                                                             2
       Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 7 of 76
CONFIDENTIAL




HISTORY AND BACKGROUND

The Company- CSV/ChannelReply
CSV was formed in the state of New York on August 13, 20113, is formed as a Subchapter S Corporation (1120S)
and files its income tax returns on an accrual basis. The Company is a software technology company specializing
in e-commerce, software as a service (“SaaS”), software creation and innovation and technology consulting
services.4 ChannelReply is an online SaaS product owned by CSV which facilitates the messaging of e-commerce
marketplace owners’ communications to customers and potential customers worldwide.5 Companies pay a monthly
subscription fee to CSV/ChannelReply to connect their Marketplace store message with customers, allowing for
free-flowing communications between the company and customer.6                     CSV/ChannelReply has a physical office
address located in Great Neck, New York, but, due to the technology driven nature of the Company,
CSV/ChannelReply’s business is largely conducted remotely.

CSV/ChannelReply’s ownership as of each of the Valuation Dates is presented below.

                                                              Table 1

           Partner Name                                                 Ownership Percentage

           Michael Dardashtian (“Dardashtian”)                           50%

           David Gitman (“Gitman”)                                       50%

           Total                                                        100%



As 50% owners of CSV/Channel Reply, Dardashtian and Gitman served as co-managers responsible for its daily
operations.7    Management responsibilities include overseeing the subcontract development team, architecture,
design, and layout of CSV/ChannelReply, administrative and billing functions, strategic decisions, marketing
initiatives, managing blogs and newsletters, customer management. Gitman was removed from his management
duties on June 19, 2017 and the Court appointed Joel Liebman, CPA as a temporary co-manager with Dardashtian
in place of Gitman. Since Gitman’s removal, Dardashtian indicates that he and Liebman have jointly handled and
managed all responsibilities in a focused and efficient manner. CSV/ChannelReply utilizes three to five workers for
software development, design, and customer support. The Company does not maintain contracts with its clients
and there is a dependence upon third parties (marketplaces and helpdesks) to provide service to customers.


3
  Operating Agreement. ChannelReply was formed in or around 2014.
4
  Plaintiff’s First Amended Complaint dated May 1, 2020, page 2
5
  Plaintiff’s First Amended Complaint dated May 1, 2020, page 2
6
  Plaintiff’s First Amended Complaint dated May 1, 2020, page 2
7
  Plaintiff’s First Amended Complaint dated May 1, 2020, page 10

                                                                    3
       Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 8 of 76
CONFIDENTIAL




Operating Agreement

Article 11.5 of CSV/ChannelReply’s Operating Agreement, titled “Redemption of Interests”, outlines the terms by
which the interests of any Member in the Company shall be redeemed. Upon CSV/ChannelReply serving the
member being redeemed (“Redeemed Member”) with a written notice of intention to redeem (“Redemption Notice”)8
a closing date is set within 30 days of receipt of such notice.9 At the closing, a promissory note (“Redemption Note”)
equal to the purchase price is tendered to the Redeemed Member.10 In accordance with Section 11.5(d) of the
Operating Agreement, the purchase price of the Redeemed Member’s interest (“Purchase Price”) equals the
amount that the Redeemed Member would have received had CSV/ChannelReply terminated on the date the
Redemption Notice was given, sold all of its assets at their fair market values11, satisfied all of its debts and
obligations, and made distributions to Members.12

CSV/ChannelReply Subsidiaries

NDAP, LLC d/b/a Car Part Kings (“NDAP”) is a wholly-owned subsidiary of CSV/ChannelReply. NDAP was in the
business of selling car parts, a different industry than CSV/ChannelReply, and ran its operations separate and apart
from CSV/ChannelReply. The assets of NDAP were sold for $450,000 pursuant to an Asset Purchase Agreement
dated July 21, 2017 (“Asset Purchase Agreement”) which required $125,000 of cash payments with the balance of
$325,000 due in monthly installments of $5,000 under a promissory note (“Promissory Note”).13 As discussed later
in this report, NDAP is no longer operational, but holds assets, including a cash escrow account and the balance of
the Promissory Note.

CSV/ChannelReply also maintains a 50% ownership interest in Plumburs LLC (“Plumburs”) with the remaining 50%
owned by an unrelated entity.14 This company was created to sell plumbing supplies/parts online, but we were
advised that operations only lasted a short period of time and there has not been any sales activity in approximately
3 years. Dardashtian represents that the only remaining asset of Plumburs is a Citibank bank account.




8
  CSV Operating Agreement dated August 13, 2011, section 11.5(c)
9
  CSV Operating Agreement dated August 13, 2011, section 11.5(f)
10
   CSV Operating Agreement dated August 13, 2011, section 11.5(e)
11
   Our report has calculated the value as Fair Value, net of a discount for marketability, in accordance with guidelines surrounding New York
shareholder disputes. The Operating Agreement refers to Fair Market Value which, given the equal 50% ownership structure, would include a
discount for marketability only. In this situation, the resulting values would be the same.
12
   The purchase price is then reduced for any distributions made to the Redeemed Member between the date of Redemption Notice through the
closing date.
13
   Asset Purchase Agreement dated July 21, 2017, section 1.03; discussed in greater detail later in this report
14
   Plumburs, LLC 2014 (initial) to 2016 income tax returns; no 2017 to current returns filed as it is represented Plumburs, LLC is inactive.

                                                                      4
       Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 9 of 76
CONFIDENTIAL




ECONOMY AND INDUSTRY

In order to properly ascertain a reasonable expectation of a company’s future prospects, it is important to consider
the economic and specific industry climate that prevailed as of each of the Valuation Dates.

Economy15

Revenue Ruling 59-60 requires consideration of “the economic outlook in general and the condition and outlook of
the specific industry in particular.” Understanding of the economic outlook is fundamental to developing reasonable
expectations about a subject company’s prospects. In any business valuation, the general economic outlook as of
the appraisal date should be considered as the national economic outlook is often the basis of how investors
perceive alternative investment opportunities at any given time. The following is a summary of the general
economic climate that existed at each of the Valuation Dates.

2017, Quarter 2

The U.S. economy grew at an annual rate of 2.6% in the second quarter of 2017 as indicated by GDP, up from
1.2% during the first quarter of 2017. This growth is due to an increase in consumer spending, which comprises
about 70% of the economy. The quarter ended with the economy in the third longest economic expansion in U.S.
history, averaging a 2.2% pace from 2014 to 2016, up from 2.1%. Total government spending grew 0.7% in the
second quarter, following a decline last quarter. Private fixed investment, which includes residential and business
spending, increased 2.2%, marking the fifth consecutive quarter of increases. The trade deficit lessened in the
second quarter, as the deficit decreased from $46.4 billion in May to $43.6 billion in June. The goods deficit
decreased $2.1 billion in June, to $65.2 billion, while the services surplus increased $0.6 billion, to $21.6 billion.

The Leading Economic Index increased 0.6% in June, the sixth consecutive month of gains, bringing the index to a
record high of 127.8. The economy is forecast to experience growth, with GDP possibly seeing moderate growth in
the second half of the year. Job growth averaged over 193,000 jobs per month over the past three months, well
above the 80,000-jobs-a-month pace the White House Council of Economic Advisers believes is needed to
maintain a low and stable unemployment rate.

In the second quarter, the Federal Open Market Committee voted to raise the target range for the federal funds rate
to between 1.00% and 1.25%, citing realized and expected labor market conditions and inflation as the reasons for
the increase, both signals that the economy is poised for more robust growth. This was the fourth increase in the
federal funds rate since the 2008 financial crisis. The yield on the 10-year U.S. Treasury bond remained steady but


15
  All of the contents of the economic outlook section of this valuation report are quoted from the Economic Outlook Update™ 2Q 2017; 4Q
2018; and 1Q 2020 all published by Business Valuation Resources, LLC and reprinted with permission. The editors and Business Valuation
Resources, while considering the contents to be accurate as of the dates of publication of the EOU, take no responsibility for the information
contained therein. Relation of this information to this valuation engagement is the sole responsibility of the author of this valuation report.

                                                                      5
        Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 10 of 76
CONFIDENTIAL




dipped toward the end of the quarter. At the start of the quarter, the 10-year Treasury yield hit 2.35% but, following
the rate hike by the Fed, the 10-year Treasury yield closed the quarter at 2.31%. Following the Fed’s decision to
raise interest rates, it signaled that there may be only one additional hike in 2017.

The Consumer Confidence Index increased 1.3 points in June to 118.9, up from 117.6 in May. The improved
reading suggests consumers anticipate the economy will continue to expand in the months ahead, but they do not
see the pace of growth accelerating. The Consumer Sentiment Index decreased 2.0 points in June, to 95.1 points,
a seven-month low for the survey and possible sign that consumers’ attitudes may have begun to sour as the
bipartisan divide has kept any legislation from passing Congress.

U.S. stock indexes reported mostly positive results in June, as four of the five major indexes reported gains.
Volatility, as measured by the Chicago Board Options Exchange Volatility Index, was near historical lows for the
month.

Housing starts increased by 8.3% in June and are up 2.1% from one year ago. Existing-home sales fell in June,
after a rebound in May. June’s sales pace declined 1.8% but is 0.7% higher than one year ago. June’s report saw
sales of existing homes post a seasonally adjusted annual rate of 5.52 million homes, down from 5.62 million in
May. In June, existing home sales declined 1.8%, as homebuyers dealt with a lack of listings and rising prices,
despite strong demand by buyers.

The National Association of Realtors’ most recent Commercial Real Estate Market Survey, analyzing the first
quarter of 2017, found that commercial real estate investments declined for the first time in five years during the first
quarter. The report found that 62% of Realtors closed a commercial sale and sales volumes declined 4.4% from the
same period one year ago. Prices for commercial real estate increased 7.2% compared with the same period in
2016.

2018, Quarter 4

The U.S. economy remained steady at an annual growth rate of 2.6% in the fourth quarter of 2018 as indicated by
GDP, ahead of forecasts for growth of 2.2%, according to a poll by the Dow Jones. From the fourth quarter of 2017
to the fourth quarter of 2018, GDP grew at an annual rate of 3.1%, marking the first annual growth rate for GDP
exceeding 3.0% since 2005.

Total government spending grew 0.4%, in the fourth quarter, slower than the 2.6% rate in the third quarter. Private
fixed investment, which includes residential and business spending, was up 3.9%, marking the streak of gains at 12
consecutive months. The trade deficit was $59.8 billion in the fourth quarter 2018, an increase from the $55.4 billion
reported in the third quarter of 2018. A December increase in the goods and services deficit reflected an increase in




                                                           6
       Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 11 of 76
CONFIDENTIAL




the goods deficit of $9.0 billion, to $81.5 billion, and a decrease in the services surplus of $0.5 billion, to $21.8
billion.

The Leading Economic Index decreased 0.1% in December, coming in at 111.7 points. The trend in recent months
suggests U.S. economic growth may slow down in 2019. Employment in December increased by 312,000 jobs, well
ahead of forecasts for gains of 176,000 jobs in a survey by CNBC. In a separate report, the Labor Department said
initial claims for state unemployment benefits remained near record lows, at 231,000 claims for the week ending
December 29. In addition, the streak of 197 consecutive weeks below the 300,000 threshold is associated with a
strong labor market. In December, unemployment was at 3.9%, which was 0.2 percentage point higher than it was
in November. The report noted that a larger pool of job applicants contributed to the rise.

In the fourth quarter, the FOMC raised the target range for the federal funds rate to between 2.25% and 2.50%. In
determining to raise the federal funds rate, the committee cited that the economic outlook had strengthened and
that market measures for inflation had increased. Throughout the fourth quarter, the yield on the 10-year U.S.
Treasury bond declined from 3.09% at the beginning of the quarter to 2.69% at the end.

The Consumer Confidence Index decreased 8.3 points in December, which follows a modest decline in November.
Despite the decline, consumers remain quite positive, primarily due to strong employment growth. The Consumer
Sentiment Index unexpectedly increased in December, moving up 0.8 point, to 98.3 points, after two months of
declines.

All five of the major U.S. stock market indices plummeted in December, enduring their worst month since 2008,
which led all of the indexes to negative returns in 2018. Following the declines in December, the major indexes
moved near bear market territory, a level reached when an index falls more than 20% from recent highs. Volatility
remained in December after initially resurfacing in October.

Housing starts decreased in December, plummeting 11.2% when compared to last month, and are 10.9% below the
figures from one year ago. Existing-home sales decreased 6.4% in December, resulting in a seasonally adjusted
annual rate of 4.99 million sales. The fall in December came after two months of increases and marked the lowest
level since 2015. Distressed home sales remained unchanged, at 2.0% of sales, in December and are down from
5% from one year ago.

The National Association of Realtors’ most recent “Commercial Real Estate Outlook,” analyzing the third quarter of
2018, found that sales volume rose 1.6% on a year-over-year basis and prices increased 1.4% over the same
period. Leasing activity picked up, as vacancies experienced upward pressures, while low inventory remained the
principal concern among realtors, as the wide pricing gap between buyers and sellers affected over 20% of
respondents.



                                                          7
         Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 12 of 76
CONFIDENTIAL




2020, Quarter 116

The U.S. economy contracted at an annual rate of 4.8% in the first quarter of 2020 as indicated by GDP, with
economist’s comparing the economic damage caused by the spread of the coronavirus to that of the Great
Depression. In 2019, GDP grew at an annual rate of 2.3%. Total government spending grew 0.7% in the first
quarter, slower than the rate in the prior quarter, when it grew 2.5%. Private fixed investment, which includes
residential and business spending, decreased 2.6%, faster than the decline of 0.6% in the fourth quarter of 2019.
The trade deficit increased in March, coming in at $44.4 billion, up from the $39.8 billion reported in February but
less than the $48.6 billion reported in the fourth quarter of 2019. The March increase in the goods and services
deficit reflected an increase in the goods deficit of $4.6 billion, to $65.6 billion, and a decrease in the services
surplus of $0.1 billion, to $21.2 billion. Over the past 12 months, the goods and services deficit decreased $28.1
billion, or 17.8%, and exports decreased $21.7 billion, or 3.5%. Imports decreased $49.7 billion, or 6.4%.

The Leading Economic Index decreased 6.7% in March, to 104.2 points, the largest monthly decline in the 60-year
history of the index. As a result, the index for the six-month period ending in March decreased 6.6%, which is
equivalent to a 12.8% annual rate. In addition, the weaknesses among the leading indicators have become very
widespread. The declines in stock prices, consumers’ outlook on economic conditions, manufacturing new orders,
average workweek in manufacturing, and rising unemployment claims will begin to negatively impact the economy.
Employment in March reported losses of 701,000 jobs from the economy, with figures depicting only the beginning
of the labor crisis caused by the coronavirus. The March report was the first monthly decline since September 2010.
Initial claims for state unemployment benefits were at 6,648,000 for the week ending March 28, setting a new
record high for unemployment claims. The unemployment rate increased 0.9 percentage point in March, to 4.4%,
which is its highest rate since August 2017, caused by employers beginning to cut payroll due to the coronavirus
pandemic. For perspective on the economic damages the virus caused, the unemployment rate in the month prior
was the lowest rate in 50 years.

In the first quarter, the FOMC met three times as the spread of the coronavirus allotted for two unscheduled
meetings as the spread of the coronavirus across the U.S. worsened, causing extensive economic damages to
small businesses, the labor force, and global energy markets. The FOMC lowered the target range of the federal
funds rate to between 0.0% and 0.25%. The committee expects to maintain this target range until it is confident that
the economy is on track to achieve its maximum employment and price stability goals. During the first quarter, the
yield on the 10-year U.S. Treasury bond fell sharply. At the start of the quarter, the 10-year Treasury yield was
1.88%; by the end of the quarter, the rate was 0.70%.




16
     Most recent quarter available.

                                                          8
     Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 13 of 76
CONFIDENTIAL




The Consumer Confidence Index fell sharply in March, as the economic impact of the coronavirus deteriorated the
short-term outlook of the U.S. economy. The March score fell 12.6 points, to 120.0, but managed to report higher
than forecasts of 110.0 points, according to a poll by the Dow Jones. The report did, however, note that the decline
in March is more in line with a severe contraction rather than a temporary shock and further declines are likely to
follow. The Consumer Sentiment Index decreased 11.9 points in March, to 89.1 points.

Stocks endured their worst month in over a decade, which put an end to the bull market. Due to the spread of the
coronavirus and uncertainty over the economic damages, volatility skyrocketed in March as the Chicago Board
Options Exchange Volatility Index ranged between 24.9 and 85.5 and produced a monthly average of 57.9 that is
higher than the 15.4 annual average in 2019.

Housing starts decreased 22.3% in March but are 1.4% above the figures from one year ago. The decline in March
came as the spread of the coronavirus and subsequent shutdown of nonessential businesses put housing
construction projects on hold. Existing-home sales decreased 8.5% in March as the coronavirus kept potential
buyers away. Distressed home sales were 3.0% of sales in March, up 1.0 percentage point from February and
unchanged from one year ago.

The National Association of Realtors’ most recent “Commercial Real Estate Trends and Outlook,” which analyzed
the small commercial real estate market in the first quarter of 2020, found that sales volume fell at a modest pace of
1.0% in the first quarter when compared to one year ago. Realtors and commercial affiliate members reported a
modest dip of 1.5% in leasing volume.

Conclusion

GDP indicated the US economy maintained a steady annual growth rate from June 2017 through December 2018.
Private and commercial spending continued to increase as employment and job growth continued to increase
ahead of forecasted numbers. The interest rate was raised by the Federal Open Market Committee, a sign that the
economy would continue to be poised for more robust growth moving forward.

The first three months of 2020 experienced the rapid spread of the coronavirus. In March 2020, this virus was
declared a pandemic by the World Health Organization. Jobs declined, down 701,000 in just the month of March –
the first decline in almost ten years. Unemployment totals reached a new high and the government reduced the
interest rate to between 0 and 0.25 percent in light of the virus’s strain on businesses and the workforce. Stocks fell
sharply as volatility increased drastically. The first quarter of 2020 saw the economy contract sharply, with
economists forecasting that damage to the economy will be as severe, if not more than, that of the Great
Depression.




                                                          9
      Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 14 of 76
CONFIDENTIAL




Industry

CSV/ChannelReply designed, developed and currently provides customers with a help desk connection software
that serves as the API messaging order and feedback bridge between online marketplaces including eBay,
Amazon, Walmart and help desks such as Zendesk, Freshdesk, Helpscout, Gorgias and Reamaze. The software
allows for the simultaneous addressing of messages and creation of work tickets for each message from multiple
platforms in one help desk location.17 CSV/ChannelReply has a unique specialization that facilitates a bridge for e-
commerce marketplace sellers; however, there is a risk that these sellers could build these services on their own.
Further, while CSV/ChannelReply’s code is proprietary, the service offered can be provided by another competitor
who can write similar code and increase competition quickly.

The U.S. Department of Labor classifies computer programs and systems design under the Standard Industrial
Code (SIC) 737118 and its corresponding North American Industry Classification System (NAICS) 541511.19 This
classification includes IT consulting establishments engaged in writing, modifying, testing and supporting software
to meet specific needs of a customer. All companies rely on external IT support to operate more efficiently. The IT
consulting industry encompasses a wide breadth of offerings in addition to writing and developing software, making
the industry one of the largest and most resilient in the United States economy. One of the most significant services
provided by IT consultants is custom application design, development and integration of databases and software,
known as software as a service, SaaS. Over the past five years, SaaS has become the most demanded service by
clients. SaaS products are sold on a subscription basis and benefit businesses by reducing initial setup, hardware
and technical support costs.20

The following is a summary of both the IT consulting industry and the e-commerce marketplace industry, which also
heavily impacts CSV/ChannelReply’s performance, as of the three valuation dates.

June 30, 2017

IBISWorld reported approximately 443,000 businesses within the IT consulting industry, with revenue expected to
increase at an annualized rate of 2.1 percent from 2012 to year end 2017, reaching $408.2 billion. Strong corporate
profits and increases in computer and software investments aided with the industry revenue growth.21




17
   “Why Did You Create ChannelReply?” 17 Aug 2015. ChannelReply.com. Accessed 20 May 2020.
<https://www.channelreply.com/blog/view/why-we-built-channelreply>
18
   Description for 7371: Computer Programming Services. Occupational Safety & Health Administration. U.S.
Department of Labor. Accessed 20 May 2020. <https://www.osha.gov/pls/imis/sic_manual.display?id=148&tab=description>
19
   Description for 541511: Custom Computer Programming Services. 17 Aug 2016. U.S. Census Bureau. Accessed 20 May 2020.
<https://www.census.gov/cgi-bin/sssd/naics/naicsrch?input=541511&search=2017+NAICS+Search&search=2017>
20
   Moses, Jeremy. “IT Consulting in the US.” Apr 2020. IBISWorld. Accessed 20 May 2020. <www.ibisworld.com>
21
   Miller, Dylan. “IT Consulting in the US.” Aug 2017. IBISWorld. Accessed 22 May 2020. <www.ibisworld.com>

                                                                 10
      Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 15 of 76
CONFIDENTIAL




The five-year period leading up to 2017 saw technology trends shifting toward cloud computing and data analytics,
leading larger companies to acquire smaller ones and develop new products in order to remain relevant. The
number of establishments rose over the past five years, creating intensifying internal competition and incentivizing
greater expenditures on research and new product development as companies tried to stay up-to-date with shifts in
the market. Increases in revenue and low barriers to entry within the industry were expected to lead to a rise in
competition as new companies entered the market offering newer technologies to customers. The economy was
expected to remain strong, leading to increases in corporate profits and support for additional investments in
technology and software.22

Competition within the IT consulting industry was mostly based on one’s technical expertise, the quality of the
service being offered, the amount of value being added and the overall price for the service and product. The ability
for consultants to foster long-term relationships with clients allows for maintaining a strong client base while also
boosting a company’s reputation, especially as competition for IT projects was expected to increase moving
forward. Although larger consulting firms have brand recognition, smaller firms have the advantage of providing
more tailored services including disaster recovery, database integration and maintaining online retail development.
Additionally, intellectual property regulations are crucial to the profitability of operators in the IT consulting industry.
Companies rely on patent, copyright and trademark laws in the United States. These laws permit the companies to
establish and maintain intellectual property rights to the products and they create. The breadth of information and
the freedom with which it moves can make any regulatory directive highly challenging to enforce.23

The IT consulting industry was in the growth stage of its economic life cycle during mid-2017. Its industry value
added (IVA), or the measurement of an industry's contribution to the overall economy, was forecast to grow at an
annualized rate of 4.3 percent over the 10 years to 2022, exceeding growth of the overall economy, which was
projected to rise an annualized 2.1 percent during the same 10-year period. This growth would be attributable to
strong and stable revenue and wage increases as a proportion of revenue.24 The industry was forecast to
experience consistent growth over the next five years, with revenue expected to increase annually at a
compounded rate of 2.9 percent through 2022 to reach a total of $471.3 billion. As consumers turned to using
smartphones and tablets to access the internet, changing technological trends would experience increased demand
for industry services primarily driven by mainstream adoption of third-platform services, which encompasses cloud-
based computing, big data analytics and mobile-based solutions.25

As of June 2017, 96 percent of consumers made an online purchase in their lifetime, with 80 percent making a
purchase in June 2017 alone. E-commerce was continuing to grow, registering at 23 percent year over year, while
one in four online shoppers anticipated they would use a marketplace to research and complete a purchase in the


22
   Ibid.
23
   Ibid.
24
   Miller, Dylan. “IT Consulting in the US.” Aug 2017. IBISWorld. Accessed 22 May 2020. <www.ibisworld.com>
25
   Ibid.

                                                                    11
      Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 16 of 76
CONFIDENTIAL




upcoming year.26 Companies like Amazon saw much success, with its marketplace attracting between 250 and 330
million users every day. 63 percent of sellers on Amazon were only selling their products through online
marketplace platforms as opposed to brick-and-mortar shops. The e-commerce market was anticipated to reach
$6.7 trillion in sales worldwide by 2020.27

December 31, 2018

IBISWorld reported over 450,000 businesses within the IT consulting industry, with revenue increasing at an
annualized rate of 2.7 percent from 2013 to 2018, reaching $426.0 billion by year end 2018. Strong corporate
profits and increases in computer and software investments continued to help with the growth in industry revenue.28
Similar to June 2017, competition arose from the same factors and was expected to intensify with new players
entering the market and offering newer technologies to the consumer.

The IT consulting industry remained in the growth stage of its economic life at year end 2018. Its IVA was forecast
to grow at an annualized rate of 3.4 percent over the 10 years to 2023, higher than the growth of the overall
economy, which was still forecast to increase an annualized 2.1 percent during the same 10-year period. As
predicted in June 2017, growth would come from strong and stable revenue and wage increases as a proportion of
revenue.29

The industry was also expected to maintain growth over the next five years, with revenue forecast to increase
annually at a compounded rate of 2.4 percent through 2023 to reach a total of $479.7 billion.30 Demand for services
was anticipated to come primarily from mainstream adoption of third-platform services, encompassing cloud-based
computing, big-data analytics and mobile-based solutions. Growing businesses will also look to IT consultants to
assist with improving their operational efficiencies.

Digital marketplaces continued to thrive, mostly due to advances made in artificial intelligence, machine learning,
personalization in real time and the speed of cloud platforms. These platforms continued to transform and create
unique, trusted and personal experiences for consumers. Digital marketplaces were one form of new digital
business models that larger organizations adopted, piloted and began to standardize on, while forward-thinking
smaller organizations also planned to consult digital marketplaces to help augment their business models.31




26
   Hufford, Jillian. “e-commerce Statistics: 100 Stats and Trends about Online Shopping.” 15 Jun 2017. nchannel. Accessed 23 May 2020.
<https://www.nchannel.com/blog/e-commerce-stats-trends-online-shopping/>
27
   “How Innovation Will Change the Future of the Marketplace.” 2017. Clarity. Accessed 23 May 2020. <https://www.clarity-
ventures.com/blog/how-innovation-will-change-the-future-of-the-marketplace>
28
   Lifschutz, Marisa. “IT Consulting in the US.” Dec 2018. IBISWorld. Accessed 22 May 2020. <www.ibisworld.com>
29
   Ibid.
30
   Ibid.
31
   Columbus, Louis. “Predicting The Future of Digital Marketplaces.” 21 Oct 2018. Forbes. Accessed 23 May 2020.
<https://www.forbes.com/sites/louiscolumbus/2018/10/21/predicting-the-future-of-digital-marketplaces/#25e43d351d0e>

                                                                    12
      Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 17 of 76
CONFIDENTIAL




May 1, 2020

IBISWorld reported more than 471,000 businesses within the IT consulting industry at the start of 2020. Industry
revenue was expected to increase at an annualized rate of 3.1 percent from 2015 to 2020, reaching $462.4 billion
at year end 2020, due to anticipated favorable economic trends throughout that five-year period. However, on
March 11, 2020, the World Health Organization officially recognized COVID-19 as a pandemic. The impact of the
virus adjusted the forecast of revenue growth for the IT consulting industry to account for a decline of 4.3 percent in
2020 from an anticipated reduction of private investment in both computers and software during a large economic
contraction.32 In the best case scenario during the pandemic, spending on software will slow and remain in the 2 to
4 percent range. In the worst-case scenario of a recession, spending on software will show no growth and remain
flat.33 Many companies have modified operations to allow for remote working, which will likely need consulting
services and could aid in offsetting some of the decline in demand for the overall industry.34

On par with prior years, the five-year period leading to 2020 saw technology trends continue to experience more
cloud computing and data analytics and the purchase of smaller companies by larger ones. Businesses will likely
be encouraged to continue replacing older products. A main driver of the industry’s future performance will be the
growth of the world’s data, which is expected to double every two years and will need to be organized and
managed accordingly. Consumers continue using smartphones and tablets to access the internet; by 2025, mobile
internet connections are expected to reach 346.5 million users. Remote working will likely continue after the
pandemic, resulting in IT consulting services necessary to maintain telecommuting.35

The IT consulting industry is currently in the growth stage of its economic life cycle within the United States. Its IVA
is forecast to grow at an annualized rate of 2.4 percent over the 10 years to 2025, higher than the growth of the
overall economy, which is projected to only rise an annualized 1.8 percent during the same 10-year period. The IT
consulting industry is resilient and projected to rebound moving forward, with revenues expected to increase
annually at a compounded rate of 2.7 percent from 2020 to 2025, reaching a total of $527.3 billion by 2025. This will
be supported by the expectation of corporate profits bouncing back and leading to increasing investments in
computers, upgraded software, security maintenance and overall improvement in efficiency. Additionally, 25.6
percent of all companies’ business operations are expected to be conducted online by 2025, indicating that demand
for IT consulting will remain high moving forward.36




32
   Moses, Jeremy. “IT Consulting in the US.” Apr 2020. IBISWorld. Accessed 20 May 2020. <www.ibisworld.com>
33
   Bartels, Andrew. “The Odds of a Tech Market Decline in 2020 Have Just Gone Up to 50%.” 16 Mar 2020. Forrester. Accessed 20 May 2020.
<https://go.forrester.com/blogs/the-odds-of-a-tech-market-decline-in-2020-have-just-gone-up-to-50/>
34
   Moses, Jeremy. “IT Consulting in the US.” Apr 2020. IBISWorld. Accessed 20 May 2020. <www.ibisworld.com>
35
   Ibid.
36
   Ibid.

                                                                   13
      Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 18 of 76
CONFIDENTIAL




The e-commerce industry has revolutionized retail, making more than $2 trillion US dollars in sales globally, and is
expected to increase to $4.5 trillion in 2021. As e-commerce stores become more popular, more people are turning
to online shopping. The pandemic will have one of the biggest impacts on e-commerce trends. As stores were
closed and lockdowns put in place in the first quarter, more people used online shopping for purchases. Experts
forecast that this trend will last even after the pandemic, as consumers become more comfortable with the process
and realize the benefits it offers, including convenience and contactless payment. Market analysts think that the e-
commerce industry will be the biggest beneficiary of the coronavirus pandemic as penetration rates, which are
currently at 15 percent, are expected to increase to 25 percent by 2025, marking a 67 percent increase in five
years.37

Conclusion

The IT consulting industry has continued to see new establishments enter the marketplace during the periods of
June 2017, December 2018 and May 2020. Although impacted by the pandemic during the first quarter of 2020, the
IT consulting industry is resilient and expected to rebound with continued growth as the demand for new equipment
and advances in technology are always prevalent. The e-commerce industry has also experienced ongoing growth
as more people become accustomed to the convenience of using Amazon and similar online marketplaces. E-
commerce is forecast to have a positive future as a result of the pandemic, as store closures forced people to
online shop for groceries and other necessities. Analysts believe this trend will continue well after the pandemic is
over, with the e-commerce market penetration expected to increase by 67 percent within five years. Therefore,
while the initial increase in revenues experienced by the Company in 2020 is projected to have an impact on
operations moving forward, we do not believe growth will continue permanently at the same rate.




37
  Mohsin, Maryam. “10 E-commerce Trends That You Need to Know in 2020.” 12 Mar 2020. Oberlo. Accessed 23 Mar 2020.
<https://www.oberlo.com/blog/e-commerce-trends>

                                                                14
      Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 19 of 76
CONFIDENTIAL




FINANCIAL ANALYSIS

Comparative and common size financial statements for the four years ended December 31, 2019 and the
trailing twelve months ended June 30, 2016 and 2017 are presented as Exhibits 1 and 1.1 (balance sheets)
and Exhibits 2 and 2.1 (income statements).

Balance Sheets

See Exhibit 1 for the 2016 through 2019 historical balance sheets of CSV/ChannelReply.

The Company’s largest asset is cash. The Company’s assets in 2016 were $19,025 and increased to $695,790
in 2019, $693,860 of which was cash. The Company does not utilize debt to fund operations.

While it appears the Company maintains a large cash balance as of December 31, 2019, this is largely because
CSV/ChannelReply has not paid any compensation to its owners as a result of the current litigation. If a
reasonable compensation was paid for the owners’ management functions performed for the Company, the
remaining cash estimated approximates a balance to support the Company’s ongoing operations.

Income Statements

See Exhibit 2 for the 2016 to 2019 historical income statements of the Company. See Exhibit 2.1 for the common
size income statements of the Company.

As NDAP is a wholly owned subsidiary of CSV/ChannelReply, the results of NDAP’s operations were consolidated
with CSV/ChannelReply’s operations when reported on the December 31, 2016, 2017, and 2018 income tax filings
as presented at Exhibit 2. NDAP maintained separate books and records, therefore, the CSV/ChannelReply
internal financials for the year end December 31, 2019 and the trailing twelve-months of June 30, 2016 and 2017
do not contain any operations relative to NDAP.

After adjusting for NDAP revenues, CSV/ChannelReply revenues increased from $184,544 in 2016 to $792,465 in
2019 as follows:

                                                                Table 2


                                                          1/1/2016-                  1/1/2017-          1/1/2018-         1/1/2019-
                                                         12/31/2016                 12/31/2017         12/31/2018        12/31/2019
CSV/ChannelReply Tax Return Revenues^                $        418,899           $       377,136    $       590,089   $       792,465
Less: NDAP Revenues                                          (234,355)                   (1,000)               -                 -
CSV/ChannelReply Actual Revenues                     $        184,544           $       376,136    $       590,089   $       792,465

^ 2019 tax return has not been filed; amount from internal financial records.


                                                                   15
      Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 20 of 76
CONFIDENTIAL




In addition, revenues are expected to continue to grow through 2020 as e-commerce continues to expand globally.
CSV/ChannelReply experienced an increase in the first four months of 2020, increasing revenues approximately
$10,750 per month over the 2019 average monthly revenues.


Conclusion
The Company experienced significant organic growth between 2016 and 2019, and with the impact of COVID-19,
has seen additional increases in revenue in the first four months of 2020. Industry analysts expect 2020 and
beyond revenues to continue to grow as more consumers move towards e-commerce and away from brick and
mortar stores.   Accordingly, although the Company experienced a spike in revenues related to COVID-19 in the
first four months of 2020, we do not anticipate this level of growth to continue indefinitely.




                                                           16
           Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 21 of 76
CONFIDENTIAL




VALUATION

The proper principles of business valuation can be summarized as follows:
      The value of a business is equal to the present value of the expected future benefits of ownership. In other
       words, a buyer will attempt to buy at a price less than or equal to the benefits of ownership. Conversely, a
       seller will attempt to sell at a price greater than or equal to the future benefits of ownership.

      Value is not always a single number. Business valuation is as much an art as a science. The process includes
       judgments and estimates. Therefore, no one can predict with certainty the future benefits an owner will receive.
       Investors will have different perceptions of risk based upon their own knowledge and motivations.
       Consequently, the value of a business is a function of each individual’s assessment of risks and his/her
       anticipated benefits of ownership.

      Valuation is based on a specific point in time. An investor’s required rate of return can, for the most part, be
       estimated at a single point in time. In addition, the estimate of value is based solely on the reliability and
       availability of information at the valuation date.

Business valuation methods are generally categorized into one of the following three approaches:

           Asset Approach
           Market Approach
           Income Approach

Asset Approach

The asset approach is based on the principle of substitution. This approach is used primarily in the appraisals of
real estate, machinery, and equipment. It assumes an asset’s value is indicated by the cost of reproducing or
replacing it, less an allowance for deterioration or obsolescence. Please refer to Exhibit 1 for the balance sheets of
the Company38. As previously discussed, it is our opinion that the Company’s value as a going concern as of each
of the Valuation Dates, exceeded that which would be derived by liquidating its assets.                    Consequently, we
considered, but did not utilize this approach to value the subject company.




38
     The balance sheet of CSV/ChannelReply does not include the assets of NDAP or Plumburs.

                                                                     17
        Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 22 of 76
CONFIDENTIAL




Market Approach

Under the Market Approach, the value of a business reflects the price at which comparable assets or businesses
are purchased under similar circumstances. Use of the Market Approach requires that comparable transactions or
companies be available, such as:

            The recent sales price of a similar business in an arm’s-length transaction; or

            Market multiples derived from publicly traded companies operating a similar business.

The primary drawback of the Market Approach is the availability of comparable transactions within a recent date
upon which to establish Fair Value. There are two methods typically used in the Market Approach:

            The Guideline Public Company (“GPC”) method is based on the premise that pricing multiples of
             publicly traded companies can be used as a tool to be applied in valuing closely held companies. The
             mechanics of the method require the use of the stock price in conjunction with other factors to create a
             pricing multiple that can be used, with certain adjustments, to apply against the company’s similar factor
             to determine an estimate of value for the subject company. The publicly-traded companies that are used
             as guidelines will not be identical to the subject company but similar enough to provide guidance in the
             valuation process. The GPC method was considered for purposes of calculating the value of the Subject
             Interest as of the Valuation Dates, but not used given the lack of comparable publicly-traded firms.

            The Guideline Merged and Acquired Company (“GMAC”) method is based on the same premise as the
             GPC. The valuation specialist relates the price at which the merger or acquisition transaction took place
             to other factors in order to create a pricing multiple that can be used to apply against the subject
             company’s similar factor to determine an estimate of value for the subject company. The GMAC method
             was considered in calculating the value of the Subject Interest as of each of the Valuation Dates,
             however, this method was not employed given insufficient or incomparable transaction data relating to
             the Company’s business.



Income Approach

The Income Approach is predicated upon the value of the future cash flows that an asset or business will generate
over its remaining useful life. There are two methods within the Income Approach typically used:

        The Discounted Cash Flow (“DCF”) method involves a projection of the cash flows that the business is
         expected to generate. The next step involves converting these cash flows into a present value equivalent
         through discounting, using a rate of return, which is based on consideration of the risks inherent in the


                                                           18
        Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 23 of 76
CONFIDENTIAL




         investment and market rates of return available from alternative investments of similar type and quality as
         of a valuation date. If the cash flow stream is expected to continue beyond the discrete time period, the
         residual value of the business is also estimated and discounted to present value. The sum of the
         discounted cash flows and the discounted residual value are used to determine an estimate of value for the
         subject company. The DCF method was considered in our analysis, but not employed given that a forecast
         was not provided to us and we were unable to estimate the future cash flows ourselves. Additionally,
         based on discussions with management, the future expectations of operations are estimated to remain
         relatively consistant. There are no significant growth opportunitioes or unplanned expenses projected.

        The Capitalized Earnings method is commonly used to value business interests and assets based on future
         estimated profits, determined by some measure of earnings or cash flows the company is expected to
         generate. Typically, the estimated future profits are estimated by considering the historical cash flows and
         other relevant factors to normalize expected future cash flows, which are then capitalized by an appropriate
         capitalization rate. The capitalization rate is calculated by subtracting a long-term growth rate from the
         discount rate. This method does not separate tangible and intangible assets, claiming the two are
         indistinguishable. This method applies a yield or a capitalization rate to the future estimated profits to
         determine an estimate of value for the subject company. The Capitalized Earnings method was the method
         we relied upon to arrive at the value of the Subject Interest.



Normalized Pre-Tax Earnings for Capitalization
In order to capitalize an income stream that represents normal business operations of CSV/ChannelReply,
normalization adjustments were made to remove discretionary, non-recurring, or otherwise abnormal expenses
from the Company’s historical financial results.


As outlined in Exhibit 3, we started with the historical pre-tax income for each twelve-month period and made
adjustments to normalize CSV/ChannelReply’s income stream as follows:


         Actual Officers’ Compensation and Compensation Adjustment
         The only CSV/ChannelReply payroll related to officers and accordingly the full amount of compensation has
         been added back. The amount expensed in the twelve months ended June 30, 2016 includes a $198,062
         journal entry posted on December 31, 2015 relative to the full 2015 year. Accordingly, approximately 50%
         of this entry pertains to the period January 1, 2015 to June 30, 2015 and has been removed as it relates to
         a period outside of our analysis.




                                                           19
         Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 24 of 76
CONFIDENTIAL




            NDAP Operations
            In July 201739, NDAP and CSV/ChannelReply sold assets related to the Car Parts King business to
            Meridian Rack & Pinion, Inc. As previously discussed, the income statements presented for the years
            ended December 31, 2016, 2017, and 2018 are derived from the CSV/ChannelReply income tax returns,
            which include all income and expenses of NDAP as its wholly owned subsidiary. Accordingly, as the Car
            Parts King business is not a part of ongoing business activities at any of the Valuation Dates, we removed
            all related income and expenses of this segment.


            Discretionary Expenses
            We estimated and added back other discretionary expenses of CSV/ChannelReply, including travel/auto
            expense, meals and entertainment, auto insurance, and telephone expenses.


            Legal Fees
            During 2018, the Company accrued $200,000 for legal fees related to this litigation. We added back these
            fees as they do not represent an ongoing expense to maintain operations of CSV/ChannelReply.


After the above adjustments, the Company’s normalized pre-tax income before reasonable compensation for each
of the twelve-month periods is presented in Exhibit 3 and is summarized as follows:


                                                                      Table 3

                                                 7/1/2015 -      1/1/2016 -       7/1/2016 -      1/1/2017 -       1/1/2018 -       1/1/2019 -
                                                 6/30/2016       12/31/2016       6/30/2017       12/31/2017       12/31/2018       12/31/2019
Pre-Tax Income                                  $   (70,047) $        (51,240) $       50,331 $         93,788 $       109,905 $        420,777
Total Adjustments                                   111,142            77,153          28,222           69,564         213,701           18,758
Normalized Pre-tax Income before
Reasonable Compensation                         $     41,095 $        25,913 $         78,553 $       163,352 $        323,606 $        439,535




Future Expected After Tax Income


After determining the normalized pre-tax income before reasonable compensation for each twelve-month period,
the normalized pre-tax income streams outlined in Table 3 were weighted, adjusted for officers’ reasonable
compensation, tax effected, and growth adjusted to arrive at a future expected after-tax income for capitalization as
follows:



39
     Correspondence was provided and reviewed that indicated this sale was being negotiated and in its final stages as of the valuation date.

                                                                         20
      Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 25 of 76
CONFIDENTIAL




         Weighting
         For each Valuation Date, the normalized pre-tax income before reasonable compensation for the preceding
         twelve-month periods were considered. Weighting for each of the Valuation Dates are outlined in Exhibit
         4, Exhibit 5, and Exhibit 6.


         Reasonable Officers’ Compensation
         A reasonable compensation adjustment must also be considered in determining the earnings capacity of
         the Company. In valuing businesses, the compensation paid to the owners tend to be based on what the
         company can afford to pay and may bear little relationship to the services actually performed.                     The
         reasonable compensation adjustment substitutes the cost of hiring and paying a non-owner employee to
         perform the same services performed by the owner.                In Valuing Small Businesses and Professional
         Practices, Third Edition, the authors provide the following guidance40:


                  Earnings Surveys A practitioner’s economic earnings should be compared, as much as possible,
                  to that of a like practitioner. The comparative practitioner should be in the same specific field, in the
                  same geographic area, of approximately the same level of experience, and so on, as the
                  professional whose practice is being valued.

         These concepts are presented in the Guide to Business Valuations.41 The authors explain that when a
         compensation adjustment is required, an “estimate of reasonable salary level for the owner or owners
         based solely on the services performed”42 must be created. Some key factors to be considered should
         include education, knowledge and skills, experience, duties and responsibilities, and time and effort
         devoted to the business.

         As previously mentioned, Joel Liebman, CPA was appointed by the Court as a temporary co-manager of
         CSV/ChannelReply in place of Gitman. It was further ordered that Mr. Liebman would be paid $2,500 per
         month for his services. Based upon review of the Company’s records, Mr. Liebman was paid $14,950
         between July – December 2017, a total of $5,825 in 2018, a total of $8,000 in 2019 and $2,500 in 2020
         through April.43 We have added the compensation payments to Mr. Liebman back to net income, in order
         to calculate a total officer’s reasonable compensation for valuation purposes that encompasses all officers’
         responsibilities.




40 Pratt, Shannon P., et al. Valuing Small Businesses & Professional Practices. Third ed., McGraw-Hill, 1998. p. 602-603.
41 Fishman,  Jay E. PPC’s Guide to Business Valuations. Volume 1, Chapter 4, Section 404.24.
42 Fishman, Jay E. PPC’s Guide to Business Valuations. Volume 1, Chapter 4, Section 404.26.
43
  As a professional courtesy, Mr. Liebman agreed to a lesser amount of payment than what was order by the Court for his
services rendered.

                                                              21
      Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 26 of 76
CONFIDENTIAL




        To make our determination of reasonable compensation, we considered the description of management’s
        contributions, the compensation of other individuals at the Company and compensation surveys. These
        surveys set forth the compensation of similarly classified employees.           In this case we reviewed the
        compensation of CEO’s, COO’s and CTO’s. We reviewed several surveys including Salary Genius, Career
        One Stop, Indeed.Com, Salary.com, RMA and Integra. Based on the officer’s experience, qualifications,
        job functions, industry statistics and our professional judgement, reasonable compensation for the owners
        is estimated at $150,000 in each year



        Tax Rate

        Income taxes of 27.5 percent represent an estimated individual federal and state income tax rate. The
        rate reflects the changes to the tax code as implemented in the Tax Cuts and Jobs Act of 2017.

The future expected after tax income as of each of the Valuation Dates is calculated as follows:

                                                           Table 4


                                                                         6/30/2017          12/31/2018      5/1/2020
                                                                         Exhibit 4          Exhibit 5       Exhibit 6
         Weighted Normalized Pre-Tax Income Before
            Reasonable Compensation^                                 $       66,000 $           270,000 $       440,000
         Less: Reasonable Compensation                                     (150,000)           (150,000)       (150,000)
         Weighted Normalized Pre-Tax Income                                  (84,000)           120,000        290,000
         Income Taxes at 27.5%                                                                  (33,000)       (79,750)
         After-Tax Income                                                                        87,000        210,250
         One Plus Growth Rate                                                                     104%           110%
         Future Expected After-Tax Income                            $           -      $        90,480 $      231,275


         ^ Calculations included at Exhibit 4, 5, and 6.




Capitalization Rate

The discount rate used to convert future cash flows to their present value equivalent is the rate of return
expected by an investor for taking on the perceived risks of an investment. Although risk is a term used to
cover a wide range of business situations, it can be analyzed in three basic frameworks: the financial structure
of the business, the industry environment, and the economic conditions in which a business operates. Risk
thus includes financial risk, business risk, and market risk.

                                                           22
     Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 27 of 76
CONFIDENTIAL




Financial risk refers to the capital structure of a business and the percentage of debt-to-total capital (debt plus
equity) employed. Business risk refers to a lack of market acceptability, inferior service, overpricing, inefficient
operations, etc. Market risk is reflected by overall economic conditions, such as inflation, interest rates, etc.
Financial risk, business risk, and market risk must all be considered in developing the components of the
discount rate.

The discount rate for CSV/ChannelReply was calculated using the Build-Up Method (“BUM”), as follows:

                     Discount Rate           =         Rf + Rm + Rs + RCSRP + RCRP

Where:

         Rf           =        Risk-free rate reflects the yield on Constant Maturity (“CMT”) 20-
                               year U.S. Treasury bonds as of the Valuation Date published in the
                               Federal Reserve Statistical Release.

         Rm           =        Equity risk premium, which reflects the average total return on large
                               company stocks less the risk-free rate. The supply-side equity risk
                               premium was selected based on the Duff & Phelps Cost of Capital
                               Navigator.

         Rs           =        Size premium based on the historical incremental return on similar
                               sized stocks pursuant to Duff & Phelps Cost of Capital Navigator.

         RCSRP        =        Company-specific risk premium (“CSRP”), which can be applied to
                               the cost of equity calculations for instances in which the subject
                               company and/or its investment is exposed to additional risks to
                               financial performance, whether external or internal, not captured
                               elsewhere.     We      considered      CSV/ChannelReply’s       unique
                               specialization (bridge for e-commerce sellers), the Company’s
                               dependence upon third parties (Marketplaces and helpdesks) to
                               provide service to customers, lack of any patents/trademarks on
                               their programs, easy of entry into the industry, competition and
                               specific risks related to the continued revenue growth in selecting
                               CSRP at each of the Valuation Dates.




                                                           23
         Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 28 of 76
CONFIDENTIAL




            RCRP             =         Country risk premium, (“CRP”) which reflects the additional risk
                                       associated with investing in an international company rather than
                                       the domestic market. Macroeconomic factors such as political
                                       instability, volatile exchange rates and economic turmoil causes
                                       investors to be wary of overseas investment opportunities and thus
                                       require a premium for investing. Since the Company operates in the
                                       United States44, we did not apply a CRP.




The discount rates are calculated for the December 31, 2018 and May 1, 2020 Valuation Dates45 in Exhibits
5.1 and 6.1, respectively, and are summarized as follows:

                                                                   Table 5

                          Discount Rate
                                                                          6/30/2017 12/31/2018           5/1/2020
                          Risk-Free Rate                                                      2.87%          1.04%
                          + U.S.Equity Risk Premium                                           6.04%          6.17%
                          + Size Premium                                                      5.37%          4.99%
                          + Company Specific Risk Premium                                     6.00%         10.00%
                          + Country Risk Premium                                              0.00%          0.00%
                          = Discount Rate (Rounded)                           n/a            20.00%         22.00%




The capitalization rate was then deduced from the discount rate by using an estimated long-term growth rate of
4.0%. The growth rate represents the approximate growth rate of a subject company in perpetuity. This rate is
based upon the Company’s future expectations and forecasts/expectations of the general economy and
specific industry.          By subtracting the growth rate of 4.0% from our discount rate, we calculated the
capitalization rate for CSV/ChannelReply as each of the Valuation Dates:




44
     The Company’s customers have international locations.
45
     No discount rate has been calculated for the June 30, 2017 Valuation Date as there was no income to capitalize as outlined in Table 4.

                                                                         24
     Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 29 of 76
CONFIDENTIAL




                                                     Table 6


                   Capitalization Rate
                                                           6/30/2017 12/31/2018 5/1/2020
                   Discount Rate                              n/a        20.00%    22.00%
                   Long Term Growth Rate                                       -4.00%       -4.00%
                   Capitalization Rate                         n/a         16.00%          18.00%


This capitalization rate from Table 6 was applied to the future expected after tax income calculated in Table 4
to arrive at a Fair Value of 100% interest in the operations of CSV/ChannelReply, prior to discounts, at each of
the Valuation Dates as follows:

                                                     Table 7

                                                                   6/30/2017          12/31/2018      5/1/2020
                                                                   Exhibit 4          Exhibit 5       Exhibit 6

  Future Expected After-Tax Income                             $           -    $          90,480 $      231,275
  Capitalization Rate                                                       n/a            16.00%         18.00%
  Fair Value (Marketable) of a 100% Operating Interest
    in CSV/ChannelReply (rounded)                              $           -      $       566,000 $     1,285,000



Discount for Lack of Marketability (“DLOM”)

The FMV Restricted Stock Study™ (“FMV Study”) was introduced by FMV Opinions, LLC in 2001, which was
acquired by Stout Risius Ross, Inc (“Stout”) in February 28, 2017. It is built around 800 restricted stock transactions
with “distinct transaction and company characteristics on which comparisons to a subject company can be made.” It
is widely used in the professional valuation community, has been vetted and challenged in the courts and by the
IRS. American tax courts have been increasingly requiring comparative empirical analysis between a subject
company and other companies in a database.

The first and probably best known of the restricted stock studies was the “SEC Study” of 1971. This study examined
300 private placement purchases of stock which occurred between 1966 and mid-1969. The study found that, on
average, restricted stock sold at a 24% discount to otherwise identical publicly traded sister stock.

Other benchmark studies followed, most with more limited datasets than SEC. The average discounts these studies
postulated were higher, between 33% and 35%. Valuators began to use this average, known as the Benchmark
Average Approach. Recently, this approach has been actively criticized by the courts. In the Mandelbaum case,
both the taxpayer and the IRS’s expert used the Benchmark Average Approach, the taxpayer claiming 70% to 75%
discount and the IRS expert 30%. This led Judge Laro to develop the nine-factor Mandelbaum adjustment process

                                                          25
     Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 30 of 76
CONFIDENTIAL




to the Benchmark Analysis, described above. The Mandelbaum factors were helpful; however, a problem remained
that without underlying data there was no ability to assess the specifics of a subject company against data
underlying the discount averages in order to quantify the impact of Mandelbaum factors on the DLOM.

The FMV Study, as owned by Stout, is a database of private placements of unregistered common stock issued by
public companies. The database has been “cleaned” of a multiplicity of transactions which would have a distortive
impact on the measurement of DLOM. Adjustments have been made to reflect changes in the volatility during
discrete periods of time which might impact comparatives.

In sum, DLOM is measured as the percentage difference between the private placement price per share and the
market trading price per share. The overall average discount for all transactions as of May 2020 for the FMV Study
was 19.4%. Discounts range higher for higher investment risk private placements, such as companies with a higher
degree of leverage and solvency risk and greater stock volatility.

A quintile analysis of the FMV Study data clearly illustrates a correlation between high discounts and lower market
values, revenues, total assets, and book values, and a correlation between high discounts and higher market-to-
book ratios and stock price volatility. Higher investment risk, as reflected in smaller firm size, tends to increase
discount. In conducting a prior study, Stout analyzed discounts pertaining to industries based on SIC industry
codes. Variations were less evident by industry, per Stout, but appear to correlate more strongly to the financial
characteristics of database companies. Nevertheless, industry is a factor to consider, to some extent, due to
differences in financial characteristics generally among industries.

The block size of private placements impacts discount, as larger block sizes are limited as to liquidity by SEC
regulation. Stout has therefore adjusted for this factor. They have also adjusted for periods of volatility in the stock
markets, such as during the global financial crisis of 2007 to 2009.

In sum, the FMV Study negatively correlates DLOM with the issuing firm’s equity value, revenues, total assets, book
value and net profit margin, and positively correlates with the issuing firm’s market-to-book ratio, stock price
volatility, block size of private placement as percent of total ownership, and general market volatility at the time of
private placement, as measured by the “VIX”. The VIX is a trademarked ticker symbol for the Chicago Board
Options Exchange Market Volatility Index, a popular measure of the implied volatility of S&P 500 index options.




                                                          26
       Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 31 of 76
CONFIDENTIAL




Withum applies the Stout empirical methodology in relevant instances to determine the DLOM for subject
companies. The results from the Stout empirical methodology for each valuation date are located in the table below.

                                                              Table 8


     Valuation Date:                                                                December 31, 2018               May 1, 2020


     Weighted Average Indicated Restricted Stock Equivalent
                                                                                    21.6%                           21.2%
     Discount46:


     Indicated Restricted Stock Equivalent Discount Range:                          15.7% - 31.0%                   15.7% - 26.7%


     Selected Private Entity Discount:                                              40%                             44%


     Stout DLOM Conclusion:                                                         30%                             34%




Mandelbaum Factors

Although the above studies were prepared for non-publicly traded stock or other restricted equity securities, the
courts have allowed the use of such studies relating to valuation of privately held companies. In addition to the
restricted stock studies summarized above, one can consider the specific factors that contribute to a marketability
discount, as identified by the 1995 Tax Court Memorandum provided in Mandelbaum vs. Commissioner47
(“Mandelbaum”). The Mandelbaum case is significant as it specifically identifies nine factors that contribute to a
DLOM (many of the studies summarized above also considered these factors).




46
   The discount indications were found based on the specific quintile bucket in which CSV is located for each of the specified financial variables.
For example, for the June 30, 2017 valuation date, total revenue was $.289 million, indicating CSV was in the 5th quintile for revenue which is
empirically associated with a discount indication of 20.0%.
47
   T.C. Memo 1995-225, Docket No. 20517-92

                                                                        27
     Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 32 of 76
CONFIDENTIAL




We analyzed the financial characteristics as well as qualitative aspects of the Company to determine the DLOM in
accordance with the Mandelbaum Factors as indicated in the table below.

                                                   Table 9


      Valuation Date:            December 31, 2018                               May 1, 2020


                                 CSV is in a strong financial position as        CSV is in a strong financial
                                 evidenced by its balance sheet with             position    as     evidenced     by     its
                                 assets 57.5% financed by equity as of           balance sheet with assets 99.3%
                                 the Valuation Date. There are no                financed by equity as of December
                                 interest-bearing liabilities and 99.2% of       31, 2019. There are no interest-
                                 the Company’s assets are in cash.               bearing liabilities and 99.7% of the
      Financial Condition:
                                 Further,    the   Company        has    been    Company’s assets are in cash.
                                 growing revenue from 2016 to 2018               Further, the Company has been
                                 and was profitable in 2018. This                growing revenue from 2016 to May
                                 supports a below-average DLOM.                  1, 2020 and has been profitable in
                                                                                 recent years. This supports a
                                                                                 below-average DLOM.


                                 Over the historical period analyzed             The Company has realized a profit
                                 from 2016 to 2018, CSV only made de             in recent years since last posting a
                                 minimis distributions of $491 in 2018.          loss in the trailing twelve months
                                 However, the Company has been                   ended June 30, 2016. Additionally,
      Dividend          Paying   growing      normalized      EBT        since   the Company had ample cash on
      Capacity:                  realizing a loss in 2016 and has the            its   balance      sheet    as   of    the
                                 capacity to make distributions despite          Valuation    Date      to     make       a
                                 not doing so in a material way                  distribution. This supports a below-
                                 historically. This supports a below-            average DLOM.
                                 average DLOM.


                                 CSV’s      operations    consist   of     the   Lockdowns associated with the

      Nature of Entity and       creation and growth of e-commerce               COVID-19           pandemic           have

      Future Outlook:            companies. E-commerce is a fast-                shuttered physical retail locations
                                 growing       industry      as     retailers    around       the      country         and
                                 increasingly move sales channels to             accelerated the trend of commerce


                                                           28
    Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 33 of 76
CONFIDENTIAL




                               internet platforms. This supports a          migrating online that has been in
                               below-average DLOM.                          place in recent years. Although e-
                                                                            commerce growth is anticipated,
                                                                            the level of acceleration is not
                                                                            expected to continue at the rate
                                                                            experienced in the first quarter of
                                                                            2020.     This factor supports a
                                                                            below-average DLOM.


                               Dardashtian is the Company’s co-manager with Joel Liebman, CPA who are
                               jointly responsible for overseeing operations and is knowledgeable about the
    Depth       of   Company   Company’s     particular    software   and    the    industry’s   strengths   and
    Management                 weaknesses. That said, it is reasonable to believe that a qualified manager
                               with similar expertise could be hired to assume their roles and contribute a
                               comparable level of value. This factor has a neutral effect on DLOM.


                               As the Subject Interest relates to a 50% interest in the Company. As
                               indicated in Section 8.1(a) of the operating agreement, there shall be two
    Degree of Control:         managers of the Company and Section 8.1(c) requires approval of all
                               managers in decision-making matters. This supports an above-average
                               DLOM.


                               Section 10.1(a) of the operating agreement indicates no member shall sell,
                               transfer, exchange, pledge, mortgage, hypothecate, or otherwise transfer or
                               encumber and interest in the Company without prior written consent from the
    Restrictions          on
                               Company’s management. Section 10.1(b) described permitted transferees
    Transfer:
                               as a members’ spouses, lineal descendants, ancestors of such member or
                               trusts established for the benefit of a member or any of the foregoing. This
                               supports an above-average DLOM.


                               The holding period of an interest in the Company is long-term. Section 4.1
                               of the operating agreement indicates the Company shall continue in
    Holding Period:
                               perpetuity unless dissolved in accordance with provisions described in
                               Section 4.2. Section 4.2 allows for the winding-up of the Company’s affairs
                               in the event of the disposition of all or substantially all of the Company’s non-



                                                          29
    Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 34 of 76
CONFIDENTIAL




                             cash assets, the decision of management, the decision of members holding
                             at least 51% of the profit percentages, or a judicial decree of dissolution.
                             This supports an above-average DLOM.


                             Section 11.5 indicates the decision to redeem a member’s interest in the
                             Company shall be made by management in circumstances related to the
                             following: (i) willful or serious misconduct by a member with respect to the
                             Company, (ii) fraud or dishonesty on the part of the member which affects
                             the Company, (iii) a member’s conviction of a felony crime or a non-felony
                             crime involving an act of moral turpitude, (iv) a transfer of a member’s
                             interest in violation of the operating agreement, (v) an attempt by a member
                             to withdraw from the Company in violation of the operating agreement, (vi)
    Company’s                an attempt by a member to partition the property of the Company, (vii) a
    Redemption Policy:       breach by the member of any other terms, conditions, and obligations
                             contained in the operating agreement, (viii) failure to contribute additional
                             capital to the Company pursuant to Section 5.2(b), (ix) a breach by a
                             member of any employment agreement between a member and the
                             Company, and (x) any event resulting in a separation of a member from
                             service to the Company as an employee, contractor, or agent. As the
                             conditions whereby the Company can redeem an interest of another
                             member to preserve the best interest of the Company, this factor supports
                             an above-average DLOM.


    Costs Associated with    The Company is unlikely to make a public offering in the near future. This
    Making      a   Public   factor has a neutral effect on the DLOM.
    Offering:




                                                    30
     Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 35 of 76
CONFIDENTIAL




Stout DLOM and Mandelbaum Factors – Confluence of Effect on Determined DLOM

                                                  Table 10

   Valuation Date:                                    Confluence of Effect:

                       The indicated restricted stock equivalent discount range was 15.7% to 31.0%. A
                       median private entity discount of 40% also influenced our determination of DLOM. In
                       consideration of these two factors, a DLOM of 30% was ultimately concluded from
                       the FMV Study.

                       While a majority of the Mandelbaum Factors indicate an above-average DLOM, it is
                       our belief that the financial condition, dividend paying capacity, and future outlook
 December 31, 2018     for the Company’s industry have an outsized, positive impact on the Company’s
                       marketability. This is evidenced by growing revenues and increasing profitability.
                       Further, the Company operates in the fast-growing e-commerce industry. The FMV
                       Study contains companies from a myriad of industries, many of which do not have
                       the same high-growth prospects of CSV.

                       Taken together, we believe the Mandelbaum Factors and the FMV Study support a
                       DLOM of 25%.




                                                     31
    Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 36 of 76
CONFIDENTIAL




                  The indicated restricted stock equivalent discount range was 15.7% to 26.7%. A
                  median private entity discount of 44% also influenced our determination of DLOM. In
                  consideration of these two factors, a DLOM of 34% was ultimately concluded from
                  the FMV Study.

                  While a majority of the Mandelbaum Factors indicate an above-average DLOM, it is
                  our belief that the financial condition, dividend paying capacity, and future outlook
                  for the Company’s industry have an outsized, positive impact on the Company’s
                  marketability. This is evidenced by growing revenues and increasing profitability.
                  Further, the Company operates in the fast-growing e-commerce industry. The FMV
                  Study contains companies from a myriad of industries, many of which do not have
May 1, 2020       the same high-growth prospects of CSV.

                  As of the May 1, 2020 valuation date, the COVID-19 pandemic has forced many
                  businesses to close physical locations and move sales channels online. This
                  unprecedented event is likely to accelerate the shift toward e-commerce and change
                  the way in which businesses reach consumers and have a lasting impact on
                  commerce. E-commerce growth is anticipated, but the Company does not expect
                  the level of acceleration to continue at the rate experienced in the first quarter of
                  2020. It is therefore, in our opinion, reasonable to conclude a DLOM below the FMV
                  Study based on the Mandelbaum Factor Nature of Entity and Future Outlook.

                  Taken together, we believe the Mandelbaum Factors and the FMV Study support a
                  DLOM of 25%




                                                32
     Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 37 of 76
CONFIDENTIAL




Based upon our analysis of the Mandelbaum Factors, CSV/ChannelReply’s operating agreement, and
comparison of these results to the FMV Study, we believe an appropriate DLOM for CSV/ChannelReply equals
25%. After application of a 25% discount for lack of marketability, the non-marketable value of a 100%
operating interest in CSV/ChannelReply on each Valuation Date is as follows:

                                                   Table 11

                                                                  6/30/2017           12/31/2018        5/1/2020
                                                                  Exhibit 4            Exhibit 5        Exhibit 6

  Fair Value (Marketable) of a 100% Operating Interest
    in CSV/ChannelReply (rounded)                             $           -    $            566,000 $    1,285,000
  Discount For Lack of Marketability                                       n/a               25.00%         25.00%
  Fair Value (Non-marketable) of a 100% Operating
    Interest in CSV/ChannelReply (rounded)                    $           -       $         425,000 $      964,000




Income Approach Conclusion- Operating Value

As outlined in Exhibits 4, 5, and 6, the Fair Value of David Gitman’s 50% interest in CSV/ChannelReply’s
operations as of each of the Valuation Dates is as follows:


                                                      Table 12
                                                                    6/30/2017              12/31/2018      5/1/2020
                                                                    Exhibit 4               Exhibit 5      Exhibit 6

  Fair Value (Non-marketable) of a 100% Operating
    Interest in CSV/ChannelReply (rounded)                   $               -  $              425,000 $       964,000
  Subject Interest                                                       50.00%                 50.00%          50.00%
  Fair Value (Non-marketable) of a 50% Operating Interest in
    CSV/ChannelReply (rounded)                               $                -        $       213,000 $       482,000




                                                         33
      Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 38 of 76
CONFIDENTIAL




Additional Non-Operating Asset Value

CSV/ChannelReply is a software technology company specializing in providing software as a service which
facilitates the messaging of e-commerce marketplace owners’ communications to customers and potential
customers worldwide. In addition to the value attributed to the Company’s operations as calculated in Table 12,
CSV/ChannelReply holds non-operating assets relative to NDAP and Plumburs which should be considered as part
of the value of the subject interest.


NDAP, LLC d/b/a/ Car Parts Kings

CSV/ChannelReply receives payments of $5,000 per month pursuant to an Asset Purchase Agreement dated July
21, 2017 (“Asset Purchase Agreement”) under which CSV sold assets of its wholly owned subsidiary, NDAP, LLC
d/b/a Car Part Kings (“NDAP”). Under the Asset Purchase Agreement, CSV sold certain assets of NDAP for
$450,000, payable $25,000 at closing, $100,000 on August 15, 2017, and the balance of $325,000 under a
promissory note (“Promissory Note”) with monthly payments beginning September 1, 2017.48 Monthly payments
due to CSV/ChannelReply under the Promissory Note are calculated as the greater of $5,000 or 5% of the gross
revenue generated by the purchased assets during the immediately preceding month.49,50 All monthly payments to
date have been paid at the minimum amount of $5,000.51


NDAP, while a wholly-owned subsidiary of CSV/ChannelReply, was in a different industry and ran operations
separate and apart from CSV/ChannelReply.52 The proceeds from the sale of NDAP’s assets are not an operating
source of revenue for CSV/ChannelReply. Based upon the execution and compliance with the Asset Purchase
Agreement, and because it is a non-operating asset of CSV/ChannelReply, the Promissory Note requirements are
not part of the calculated value of CSV/ChannelReply in Table 12. Therefore, the sale proceeds received to date
and held in escrow, as well as the remaining balance due under the Asset Purchase Agreement’s Promissory Note,
are non-operating assets which should be considered separate, and in addition to, the operating value of
CSV/ChannelReply.


In accordance with the Asset Purchase Agreement, the down payment and first payment due at August 15, 2017
have been paid (total $125,000), in addition to monthly payments of $5,000 each between September 5, 2017 and
May 1, 2020 ($160,000), for a total of $285,000 paid through May 1, 2020. The amounts have been held in escrow
and reduced only by disbursements relative to NDAP’s settlement with a debtor, Parts Authority, for $100,000,53



48
   Asset Purchase Agreement dated July 21, 2017, section 1.03
49
   The maximum monthly payment is $15,000 and the aggregate amount payable under the Promissory Note shall not exceed $325,000.
50
   Asset Purchase Agreement dated July 21, 2017, section 1.03
51
   Seligson, Rothman & Rothman Escrow Activity
52
   NDAP file as a Partnership (1065) for tax reporting purposes.
53
   Settlement, Release and Escrow Agreement with the Parts Authority Group dated May, 2017

                                                                 34
      Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 39 of 76
CONFIDENTIAL




and payments totaling $55,000 under a settlement agreement relating to consulting/broker fees resulting from the
NDAP asset sale54.


The combined value of the escrow balance and remaining amount due on the promissory note are as follows as of
each of the Valuation Dates:
                                                              Table 13
                                                                              6/30/2017   12/31/2018     5/1/2020

           Promissory Note, net of Settlements Due/Paid                   $      295,000 $   223,000 $     165,000
           Escrow Balance                                                            -        72,000       130,000
           Total NDAP Non-Operating Assets                                $      295,000 $   295,000 $     295,000




The balance of funds held in escrow as of May 1, 2020 is $130,000 ($295,000 - $165,000). Accordingly, in addition
to the operating value of CSV/ChannelReply, 50% or $65,000 of this non-operating asset is an additional
component of value relevant to the subject interest. Additionally, the Promissory Note has a remaining balance due
of $165,000 as of May 1, 2020, under which CSV/ChannelReply is to receive continuing monthly payments of
$5,000. As advised by Counsel, given the set terms of the contract, CSV/ChannelReply shall continue to collect the
monthly payments and distribute 50% of the proceeds to Gitman on a quarterly basis according to the Promissory
Note terms.


Plumburs LLC

As previously described, CSV/ChannelReply also holds a 50% ownership interest in Plumburs LLC (“Plumburs”).
The operations of Plumburs, which Dardashtian represents have been inactive for approximately three years, was
in a different industry and ran operations separate and apart from CSV/ChannelReply.55 Therefore, the Company’s
ownership interest in Plumburs is a non-operating asset and is not already included in the value of
CSV/ChannelReply’s operations calculated in Table 12.

Dardashtian represents that the only asset of Plumburs is an inactive Citibank bank account, that has a balance of
$9,082 as of April 24, 2020.56 Accordingly, the value of Plumburs would be equal to the remaining cash account of
$9,082. Since CSV/ChannelReply has a 50% ownership interest in this Plumburs, Gitman’s share of this value
would be 25% of the bank account balance, or $2,271.




54
   Settlement Agreement with Summit Rock Holdings dated August 29, 2017
55
   Plumburs filed as a Partnership (1065) for tax reporting purposes.
56
   Plumburs Citibank x4465 statement dated April 24, 2020

                                                                 35
     Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 40 of 76
CONFIDENTIAL




Income Approach Conclusion- Operating and Non-Operating Value

After considering the non-operating assets of CSV/ChannelReply, along with the value of CSV/ChannelReply’s
operating assets calculated in Exhibit 4, Exhibit 5, and Exhibit 6, and summarized in Table 12, the total Fair
Value of a 50% interest in the Company as of each of the Valuation Dates is calculated as follows:

                                                           Table 14


                                                                              6/30/2017      12/31/2018         5/1/2020

   Operating Value of 50% Interest as of Valuation Date                   $           -     $     213,000 $        482,000

   Non-Operating Asset Value as of 5/1/2020
        NDAP Escrow Balance (50%)                                                 65,000           65,000            65,000
        Plumburs Cash Balance (25%)                                                2,271             2,271            2,271
        NDAP Net Continuing Payments (50%)                                        Note 1           Note 1            Note 1


   Fair Value of 50% Interest as of the Valuation Date                    $       67,271 $        280,271 $        549,271


   Note 1: As advised by Counsel, w e have not valued the Promissory Note as Gitman is entitled to 50% of the continuing
   payments received. Should the Court determine that this contract should be bought out, the remaining balance due ($165,000
   x 50%) w ould need to be present valued to adjust for risk and time value.




                                                                 36
      Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 41 of 76
CONFIDENTIAL




CONCLUSION

Based on the analyses, discussion, and assumptions contained in this report, it is our opinion that the Fair Value of
David Gitman’s 50% interest in Cooper Square Ventures, LLC d/b/a ChannelReply is:

                                                      $67,271

                      plus 50% of all NDAP Promissory Note payments received post May 1, 202057

                                                 as of June 30, 2017

____________________________________________________________________________________________

                                                      $280,271

                      plus 50% of all NDAP Promissory Note payments received post May 1, 202058

                                              as of December 31, 2018

____________________________________________________________________________________________

                                                      $549,271

                      plus 50% of all NDAP Promissory Note payments received post May 1, 202059

                                                  as of May 1, 2020




The above estimate represents our conclusion of the Fair Value of David Gitman’s 50% interest in accordance with
the American Institute of Certified Public Accountants’ Statement on Standards for Valuation Services.




57
   See Table 11, Note 1
58
   See Table 11, Note 1
59
   See Table 11, Note 1

                                                         37
Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 42 of 76




                  APPENDIX A
         Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 43 of 76
CONFIDENTIAL




APPENDIX A

                               DOCUMENTS REVIEWED BY WITHUMSMITH+BROWN

       1. Plaintiff’s Verified Complaint dated June 8, 2017
       2. Transcript of June19, 2017 appearance before Honorable Louis L. Stanton
       3. Transcript of June 21, 2017 appearance before Honorable Louis L. Stanton
       4. Answer, Affirmative Defenses and Counterclaims of Defendants David Gitman, Accel Commerce, LLC,
            Dalva Ventures, LLC and ChannelReply, Inc. dated December 13, 2017
       5. Plaintiff’s First Amended Verified Complaint dated May 1, 2020
       6. Deposition Transcript of David Gitman, Day One, March 2, 2020
       7. Deposition Transcript of David Gitman, Day Two, April 14, 2020
       8. Deposition Transcript of Michael Dardashtian, April 16, 2020
       9. Operating Agreement of Cooper Square, LLC dated August 13, 201160
       10. CSV/ChannelReply Federal income tax returns for 2016 through 2018
       11. CSV/ChannelReply Internal Financial Statements, including:
                a. Profit & Loss Statements for the years ended December 31, 2014, 2015, 2016, 2017, 2018 and
                     2019, the trailing twelve-month periods ended June 30, 2016 and 2017, and the four months ended
                     April 30, 2020.
                b. Balance Sheets as of December 31, 2014, December 31, 2015, June 30, 2016, December 31,
                     2016, June 30, 2017, December 31, 2017, 2018 and 2019, and April 30, 2020.
                c.   General Ledgers for the years ended December 31, 2014, 2015, 2016, 2017, 2018 and 2019, the
                     trailing twelve-month periods ended June 30, 2016 and 2017, and the four months ended April 30,
                     2020.
       12. CSV/ChannelReply payroll journal reports for the years ended December 31, 2015 and 2016
       13. CSV/ChannelReply Payroll Summaries for 2015 and 2016.
       14. CSV/ChannelReply Bank of America x7345 activity download for January 2014 to October 2019
       15. Access to QuickBooks Online for CSV/ChannelReply and NDAP




60
     The Operating Agreement utilizes the name Cooper Square, LLC. We have been advised this is the same entity as CSV.

                                                                     38
         Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 44 of 76
CONFIDENTIAL




       16. NDAP, LLC Internal Financial Statements, including:
                 a. Profit & Loss Statements for the years ended December 31, 2014, 2015, 2016, 2017, 2018 and
                      2019, and the trailing twelve-month periods ended June 30, 2016 and 2017.
                 b. Balance Sheets as of December 31, 2014, December 31, 2015, June 30, 2016, December 31,
                      2016, June 30, 2017, December 31, 2017, 2018 and 2019.
                 c.   General Ledgers for the years ended December 31, 2014, 2015, 2016, 2017, 2018 and 2019, the
                      trailing twelve-month periods ended June 30, 2016 and 2017, and the four months ended April 30,
                      2020.
       17. NDAP, LLC income tax returns for 2012 through 2014
       18. Asset Purchase Agreement between NDAP, CSV/Channel Reply, and Meridian Rack & Pinion, Inc. dated
            July 21, 2017, along with Member Consent, Consulting Side Agreement, Bill of Sale, and attachments
       19. Seligson, Rothman & Rothman Escrow Transaction Activity dated May 4, 2020
       20. Settlement Agreement with Summit Rock Holdings dated August 29, 2017
       21. Agreement with Parts Authority, Inc. dated December 31, 2014
       22. Settlement, Release, and Escrow Agreement between CSV/NDAP and Parts Authority Group dated May
            2017
       23. Undated Operating Agreement of Plumburs61
       24. Plumburs, LLC Federal income tax returns for 2014 to 2016
       25. Plumburs Citibank x4465 account statement for April 24, 2020.
       26. Various other data sources and documents as referenced within this report.




61
     There is a footnote on the Operating Agreement dated November 26, 2013.

                                                                     39
Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 45 of 76




                APPENDIX B
     Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 46 of 76
CONFIDENTIAL




APPENDIX B

                                   ASSUMPTIONS AND LIMITING CONDITIONS


This estimate of value is subject to the following assumptions and limiting conditions:
1.      The information, estimates, and opinions contained in this report were obtained from sources considered to
        be reliable. However, we assume no liability for such sources.
2.      Possession of this report, or a copy thereof, does not carry with it the right of publication of all or part of it,
        nor may it be used for any purpose by anyone without previous written consent of WithumSmith+Brown,
        and, in any event, only with proper attribution.
3.      We do not purport to be a guarantor of value. Valuation of closely held companies is an imprecise science,
        with value being a question of fact, and reasonable people can disagree in their estimates of value.
        However, we used conceptually sound and commonly accepted methods of valuation in determining the
        estimate of value included in this report.
4.      The opinion of value presented in this report applies to this report only and may not be used out of the
        context presented herein. This opinion of value is valid only for the purposes specified herein. The opinion
        of value and the report reflect facts and conditions existing at the valuation date. Subsequent events have
        not been considered, and we have no obligation to update this report for such events and conditions.
5.      This report was prepared under the direction of Carleen J. Gaskin, CPA/CFF and Jessica Hollobaugh,
        CPA/ABV, CFE with significant assistance from Brian McIntyre, CVA.               Neither the professionals who
        worked on this engagement, nor the principals of WithumSmith+Brown, have any present or contemplated
        future interest in the Company, any personal interest with respect to the parties involved, or any other
        interest that might prevent the performance of an unbiased valuation.
6.      Our compensation is not contingent on an action or event resulting from the analysis, opinions, or
        conclusions in, or the use of, this opinion of value.




                                                           40
Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 47 of 76




                   APPENDIX C
     Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 48 of 76
CONFIDENTIAL




APPENDIX C
                                                  CERTIFICATIONS


We certify to the best of our knowledge and belief:
1.      The statements of fact in this report are true and correct.
2.      The reported analyses, opinions, and conclusions are limited only by the reported assumptions and limiting
        conditions, and are our personal unbiased professional analyses, opinions, and conclusions.
3.      Neither WithumSmith+Brown, nor Carleen J. Gaskin, CPA/CFF and Jessica Hollobaugh, CPA/ABV, CFE,
        have any present or prospective interest in the Company that is the subject of this report, and have no
        personal interest or bias with respect to the parties involved.
4.      WithumSmith+Brown’s fee for services in connection with the rendering of opinion as to the value of the
        Company is not contingent on an action or event resulting from the analyses, opinions, or conclusions in, or
        the use of, this report.
5.      The Fair Value is based on financial and operating information made available to WithumSmith+Brown.
        We relied on the Company’s information without independent analysis or verification. We did not audit,
        review, or compile the financial statements and express no opinion on them.
6.      WithumSmith+Brown is not responsible for the impact of economic events occurring after the date of this
        report, and we have no obligation to update this report unless subsequently engaged to do so.
7.      This appraisal is valid only for the purpose stated herein. No one may rely on the report for any other
        purpose, and it is valid only for the appraisal date or dates specified herein. This report and/or any or all of
        the information contained herein may not be disseminated or disclosed in any manner, either directly or
        indirectly, to any party without the prior written consent of WithumSmith+Brown.




______________________________________                                ____________________________________________

Carleen J. Gaskin, CPA/CFF                                            Jessica Hollobaugh, CPA/ABV, CFE
Partner                                                               Partner


May 30, 2020




                                                          41
Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 49 of 76




                   APPENDIX D
     Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 50 of 76
CONFIDENTIAL




APPENDIX D

Carleen J. Gaskin, CPA, CFF
Partner


Carleen J. Gaskin is the Head of the Matrimonial Department of Withum’s Forensic and Valuation Services
department. A graduate from Marist College with a Bachelor of Science degree in accounting, Carleen is a licensed
certified public accountant in New Jersey and is Certified in Financial Forensics (CFF®). She is a member of the
American Institute of Certified Public Accountants (AICPA), the New Jersey Society of Certified Public Accountants
(NJCPA), and the Institute of Business Appraisers (IBA). She has over 20 years of experience in public accounting.


Carleen is frequently court appointed in matrimonial litigation matters. She also works as a joint expert or is hired by
a particular litigant. Carleen performs a wide range of forensic services, which include business valuations, forensic
investigations, cash flow and spending analyses, alimony scenario calculations, asset tracing analyses and marital
balance sheets for equitable distribution.


While she has a specialization in matrimonial litigation, she has also performed work in fraud investigations and
shareholder disputes. Carleen has experience in a large variety of industries, including professional and legal
services, medical and dental, retail services, construction, real estate management, manufacturing, and others.


Carleen has been recognized as an expert witness and testified in the Superior Courts of New Jersey and New
York. Carleen has also received NJICLE Family Mediation Training and is a member of the Collaborative Divorce
Association of North Jersey.


She has been recognized as one of the NJBIZ Top 50 Women in Business and received the Standing Ovation
Award for Forensics and Valuation from the AICPA. Carleen is also the co-author of the AICPA‘s Core Forensic
Accounting Course - Forensic Engagement Reporting Requirements & Preparing Sustainable Reports.




                                                          42
     Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 51 of 76
CONFIDENTIAL




Carleen J. Gaskin, CPA, CFF
Partner

Expert Witness Testimony

Guitmann v Ploszay
(Bergen County Arbitration)

Harms v. Harms
(Bergen County Deposition)

Ferullo v. Ferullo
(Bergen County Arbitration)

Cowles v. Cowles
(Monmouth County Superior Court, NJ)

Brescia v. D'Alberti
(Bergen County Arbitration)

Daniels v. Daniels
(Bergen County Deposition

Levinson v. Levinson
(Bergen County Arbitration)

Schoeffer v. Schoeffer
(Bergen County Arbitration)

Salvatore v. Salvatore
(Bergen County Arbitration)

Newman v. Newman
(Bergen County Superior Court, NJ)

Silverman-Cherepakhov v. Cherepakhov
(Morris County Arbitration)

Wexler v. Wexler
(Hudson County Superior Court, NJ)

Salvatore v. Salvatore
(Bergen County Deposition)

Holden v. Holden
(Morris County Superior Court, NJ)




                                         43
     Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 52 of 76
CONFIDENTIAL




Carleen J. Gaskin, CPA, CFF
Partner

Expert Witness Testimony (continued)

Cikalo v. Cikalo
(Morris County Superior Court, NJ)

Goldman v. Mautner
(Essex County Superior Court, NJ)

Gering v. Tavano
(Manhattan Superior Court, NY)




                                         44
Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 53 of 76




                   APPENDIX E
      Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 54 of 76
CONFIDENTIAL




APPENDIX E
JESSICA L. HOLLOBAUGH, CPA/ABV, CFE
Partner

Jessica Hollobaugh is a partner in the Forensic and Valuation Services Department at Withum. Her national
forensic accounting practice involves a wide range of services in connection with civil and criminal litigation matters.
She brings the traditional accounting background attained earlier in her public accounting career into complex fraud
and forensic investigations, white-collar criminal defense matters, internal corporate investigations, economic
damage assessments, professional liability matters, estate litigation, and partnership/ shareholder disputes.
Jessica routinely tackles complex tracing analyses and fraud investigations, damage calculations, cash flow or
business valuation issues, elective share and other statutory calculations, and other intricate accounting issues.


Jessica has been recognized as a leader in the field of forensic accounting, having been awarded the American
Institute of Certified Public Accountants’ (AICPA) Forensic and Valuation Services Standing Ovation Award in 2016,
and the National Association of Certified Valuators and Analysts (NACVA) 40 under 40 Award in 2018. Because of
her strong commitment to client service, Jessica was also recognized by Withum as a 2017 nominee and 2018
winner of the firm’s prestigious Strength in Client Service Award.


Jessica is a licensed certified public accountant (CPA) in the state of New Jersey, a Certified Fraud Examiner
(CFE), and holds the Accredited in Business Valuation (ABV) credential. She is a member of the New Jersey
Society of Certified Public Accountants (NJSCPA) and the AICPA. Jessica is a member of the AICPA’s Forensic
and Valuation Services Group and has served on the AICPA’s Certified Financial Forensics (CFF) examination task
force. Jessica is also a member of the Association of Certified Fraud Examiners (ACFE), Women’s White-Collar
Defense Association (WWCDA), the American Bar Association (ABA) Criminal Justice and Litigation sections and is
an active supporter of the Essex County Bar Association (ECBA) and the Association of Criminal Defense Lawyers
of New Jersey (ACDL-NJ).


A Magna Cum Laude graduate from Richard Stockton College with a Bachelor of Science in Accounting, Jessica
has over 16 years of diverse public accounting experience, exclusively with Withum.            She began her career
concentrating on tax, audit and other traditional accounting services, and later shifted the focus of her practice
exclusively into forensics and litigation support.


Beyond Withum, Jessica was appointed by the New Jersey Supreme Court to the District VII Ethics Committee for
the 2018 to 2022 term, where she serves as a non-attorney public member of this regulatory body for the
adjudication of attorney discipline matters. Jessica is also an active member of her community and a participant in
Withum’s community outreach initiatives.



                                                          45
     Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 55 of 76
CONFIDENTIAL




JESSICA L. HOLLOBAUGH, CPA/ABV, CFE
Partner

Expert Witness Testimony

Arbitration Testimony

Wicks v. Halpern
(Burlington County, NJ) 2016

Deposition Testimony

McLain v Brown
(Bergen County, NJ) 2018

Integrated Laminate Systems, Inc. v. Fessenden Hall, Inc. and Wilsonart, LLC
(Camden County, NJ) 2019




                                                       46
Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 56 of 76




                   APPENDIX F
Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 57 of 76




                       EXHIBIT 1
                       Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 58 of 76
                                                                          Cooper Square Ventures, LLC                                                                     EXHIBIT 1
                                                                              d/b/a ChannelReply
                                                                                Balance Sheets



                                                         6/30/2016            12/31/2016            6/30/2017            12/31/2017            12/31/2018         12/31/2019
Assets
Current Assets
   Cash                                                        66,358                48,882               89,409              154,005               466,694           693,860
   Credit Cards                                                   -                     -                    -                    -                   2,388               -
   Investments - Other                                            -                     -                    -                      77                1,517                 84
   Loans to Shareholders                                          -                     -                    -                    -                     -                 -
   Investments - NDAP, LLC                                        -                     -                    -                    -                     -                 -
Total Current Assets                                           66,358                48,882               89,409              154,082               470,599           693,944
Other Assets
   Constructive Receipts                                                              3,598                   -                    -                        -             -
   Intercompany Receivable
      Interco Receivable - CR                                     -                     460               (2,995)              (2,995)                  -                 -
      Interco Receivable - NDAP                               169,877               182,964              194,606              199,194                   -                 -
      Interco Receivable - NDAP LKQ                               -                     -                    -                 16,000                   -                 -
      Other A/R - NDAP Amex                                  (227,233)             (227,233)            (227,233)            (227,233)                  -                 -
   Investment                                                  10,000                10,000               10,000               10,000                   -               1,517
   PayPal Receivable                                              -                     354                   76                  630                   -                 329
Total Other Assets                                            (47,356)              (29,857)             (25,546)              (4,404)                  -               1,846
Total Assets                                                   19,002                19,025               63,863              149,678               470,599           695,790

Liabilities
Current Liabilities
    Accounts Payable                                               -                    -                     -                    -                200,000 (a)           -
    Credit Cards
       Amex Interco 1006                                           265                3,617                3,644                     (9)                -                   (9)
       Amex Interco 1009                                            58                1,812                1,419                 3,029                  -               4,813
    Payroll Liabilities                                         (8,480)                 -                    -                     -                    -                 -
Total Current Liabilities                                       (8,157)               5,429                5,063                 3,020              200,000             4,804
Total Liabilities                                               (8,157)               5,429                5,063                 3,020              200,000             4,804
Stockholder Equity
    DG                                                            -                     -                    338                6,111                   -                 -
    David Gitman Contribution                                 (20,479)              (20,479)             (20,479)             (20,479)                  -                 -
    Interco PayPal                                             48,359                48,359               41,610               41,610                   -                 -
    Michael Dardashtian Contribution                          (20,479)              (20,479)             (20,479)             (20,479)                  -                 -
    Opening Balance Equity {21}                               (45,620)              (45,620)             (45,620)             (45,620)                  -                 -
    Partner 1 Draws                                           (15,000)              (20,000)             (20,000)             (20,000)                  -                (391)
    Partner 1 Equity                                            2,500                 3,229                2,989                2,989                   -                 -
    Partner 2 Draws                                           (10,000)              (10,000)             (10,000)             (10,000)                  -                 -
    Partner 2 Equity                                            2,500                 3,229                3,229                3,229                   -                 -
    Transfer 7390                                              10,000                 2,500                1,500                1,500                   -                 -
    Net Income                                                  5,514                 2,993               52,855              134,940                   -             420,777
    Capital Stock                                                 -                     -                    -                    -                   1,000               -
    Additional paid-in capital                                    -                     -                    -                    -                 160,185 (b)           -
    Retained Earnings                                          69,864                69,864               72,857               72,857               109,414           270,600
Total Stockholder Equity                                       27,159                13,596               58,800              146,658               270,599           690,986
Total Liabilities and Stockholder Equity                       19,002                19,025               63,863              149,678               470,599           695,790

   Notes:
   Balance sheet information was not presented on the 2016 and 2017 tax returns and we have not been provided with the 2019 tax return as of the date of this analysis. The 2018
   information was obtained from the 2018 tax return for CSV/ChannelReply. All other balance sheets data was obtained from the CSV/ChannelReply QuickBooks file.

   (a) This amount represents an accrual for legal fees in the amount of $200,000 ($100,000 for each partner) for expenses incurred for this this matter.

   (b) This amount represents a consolidations of equity accounts presented in the prior year (DG, David Gitman Contribution, Interco PayPal, Michael Dardashtian Contribution,
   Opening Balance Equity {21}, Partner 1 Draws, Partner 1 Equity, Partner 2 Draws, Partner 2 Equity, Transfer 7390, Net Income, Retained Earnings).
Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 59 of 76




                      Exhibit 1.1
                      Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 60 of 76
                                                       Cooper Square Ventures, LLC                                    EXHIBIT 1.1
                                                           d/b/a ChannelReply
                                                             Balance Sheets



                                           6/30/2016        12/31/2016       6/30/2017   12/31/2017   12/31/2018   12/31/2019
Assets
Current Assets
   Cash                                     349.2%           256.9%           140.0%      102.9%       99.2%         99.7%
   Credit Cards                              0.0%             0.0%             0.0%        0.0%         0.5%         0.0%
   Investments - Other                       0.0%             0.0%             0.0%        0.1%         0.3%         0.0%
   Loans to Shareholders                     0.0%             0.0%             0.0%        0.0%         0.0%         0.0%
   Investments - NDAP, LLC                   0.0%             0.0%             0.0%        0.0%         0.0%         0.0%
Total Current Assets                        349.2%           256.9%           140.0%      102.9%       100.0%        99.7%
Other Assets
   Constructive Receipts                      0.0%             18.9%            0.0%         0.0%       0.0%         0.0%
   Intercompany Receivable                    0.0%              0.0%            0.0%         0.0%       0.0%         0.0%
      Interco Receivable - CR                 0.0%              2.4%           -4.7%        -2.0%       0.0%         0.0%
      Interco Receivable - NDAP              894.0%            961.7%         304.7%       133.1%       0.0%         0.0%
      Interco Receivable - NDAP LKQ           0.0%              0.0%            0.0%       10.7%        0.0%         0.0%
      Other A/R - NDAP Amex                -1195.8%          -1194.4%        -355.8%      -151.8%       0.0%         0.0%
   Investment                                52.6%             52.6%           15.7%         6.7%       0.0%         0.2%
   PayPal Receivable                          0.0%              1.9%            0.1%         0.4%       0.0%         0.0%
Total Other Assets                          -249.2%           -156.9%         -40.0%        -2.9%       0.0%         0.3%
Total Assets                                 100.0%            100.0%         100.0%       100.0%      100.0%       100.0%

Liabilities
Current Liabilities
    Accounts Payable                         0.0%             0.0%             0.0%        0.0%         42.5%        0.0%
    Credit Cards
       Amex Interco 1006                     1.4%             19.0%            5.7%        0.0%         0.0%         0.0%
       Amex Interco 1009                     0.3%             9.5%             2.2%        2.0%         0.0%         0.7%
    Payroll Liabilities                     -44.6%            0.0%             0.0%        0.0%         0.0%         0.0%
Total Current Liabilities                   -42.9%            28.5%            7.9%        2.0%         42.5%        0.7%
Total Liabilities                           -42.9%            28.5%            7.9%        2.0%         42.5%        0.7%
Stockholder Equity
    DG                                       0.0%              0.0%            0.5%         4.1%        0.0%          0.0%
    David Gitman Contribution              -107.8%           -107.6%          -32.1%      -13.7%        0.0%          0.0%
    Interco PayPal                          254.5%            254.2%           65.2%       27.8%        0.0%          0.0%
    Michael Dardashtian Contribution       -107.8%           -107.6%          -32.1%      -13.7%        0.0%          0.0%
    Opening Balance Equity {21}            -240.1%           -239.8%          -71.4%      -30.5%        0.0%          0.0%
    Partner 1 Draws                         -78.9%           -105.1%          -31.3%      -13.4%        0.0%         -0.1%
    Partner 1 Equity                         13.2%             17.0%           4.7%         2.0%        0.0%          0.0%
    Partner 2 Draws                         -52.6%            -52.6%          -15.7%       -6.7%        0.0%          0.0%
    Partner 2 Equity                         13.2%             17.0%           5.1%         2.2%        0.0%          0.0%
    Transfer 7390                            52.6%             13.1%           2.3%         1.0%        0.0%          0.0%
    Net Income                               29.0%             15.7%           82.8%       90.2%        0.0%        60.5%
    Capital Stock                            0.0%              0.0%            0.0%         0.0%        0.2%          0.0%
    Additional paid-in capital               0.0%              0.0%            0.0%         0.0%       34.0%          0.0%
    Retained Earnings                       367.7%            367.2%          114.1%       48.7%       23.2%        38.9%
Total Stockholder Equity                    142.9%             71.5%           92.1%       98.0%       57.5%        99.3%
Total Liabilities and Stockholder Equity    100.0%            100.0%          100.0%      100.0%       100.0%       100.0%
Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 61 of 76




                       EXHIBIT 2
                     Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 62 of 76
                                                                     Cooper Square Ventures, LLC                                                                  EXHIBIT 2
                                                                         d/b/a ChannelReply
                                                                         Income Statements



                                                     7/1/2015-            1/1/2016-          7/1/2016-            1/1/2017-           1/1/2018-          1/1/2019-
                                                     6/30/2016           12/31/2016          6/30/2017           12/31/2017          12/31/2018         12/31/2019

Revenues                                                  191,447             418,899            289,430             377,136             590,089             792,465
Cost of Goods Sold
   Purchases                                                  -                   -                  -                16,125                 -                    -
   Other Costs                                                702                 -                  685                 -                   123                  13
Total Cost of Goods Sold                                      702                 -                  685              16,125                 123                  13
Gross Profit                                              190,745             418,899            288,745             361,011             589,966             792,452
Expenses
   Advertising                                                  94              2,618                392                 619               2,759               3,333
   Auto Expense                                               -                   -                  -                   -                 5,494               5,428
   Bank Charges                                             1,215              30,427              9,183              13,348               1,048              26,887
   Compensation of Officers                               198,062               9,000              9,000                 -                   -                   -
   Computer Expenses                                        2,058               4,592              7,119              10,116              16,029              26,579
   Delivery & Shipping                                        -                 5,059                -                   -                   -                   -
   Dues & Subscriptions                                       -                   -                  -                   455                 -                   -
   Insurance                                                9,637              23,689             11,787               2,777               4,857               6,060
   Meals & Entertainment                                    1,901               4,338              4,166               2,417                 158                   91
   Miscellaneous                                              -                19,133                -                   511                 -                   -
   NY Taxes - Based on Income                                 -                     50               -                   175                 -                   -
   Office Expense                                             -                16,753                -                   -                   -                   -
   On-Line Service Charges                                    -                   -                  -                   -                19,150                 -
   Payroll Service                                            706                 429                132                 -                   -                   -
   Payroll Taxes                                              545               2,867                854                 -                   -                   -
   Professional Fees & Consultants                         31,375             154,782            163,004             195,668             414,996             287,167
   Rents                                                      -                   -                1,266               2,553               3,764               6,796
   Salaries & Wages                                           -                20,951                -                   -                   -                   -
   Site Operations                                            -                43,365                -                 9,251                 -                   -
   Supplies                                                     84            104,699                  57                  76                -                     13
   Taxes                                                      -                   -                    25                -                 3,388                 300
   Telecommunications                                       1,422               4,936              6,456               5,734               3,937               4,410
   Travel                                                  13,693              22,451             24,973              23,523               4,414               4,561
   Violations                                                 -                   -                  -                   -                     67                  51
Total Expenses                                            260,792             470,139            238,414             267,223             480,061             371,675
Pre-Tax Income                                            (70,047)            (51,240)            50,331              93,788             109,905             420,777
Other Income (Expense)
   Interest Income                                            -                     2                -                   -                   -                   -
   Capital Gain(Loss)                                         -                   -                  -                  (241)                -                   -
   Section 1231 Gain(Loss) from Trade or Business             -                   -                  -                66,014                 -                   -
   Plumburs, LLC                                              -                (1,265)               -                (2,464)                -                   -
Total Other Income (Expense)                                  -                (1,263)               -                63,309                 -                   -
Net Book Income (Loss)                                    (70,047)            (52,503)            50,331             157,097             109,905             420,777

   Notes:
   Years ended 12/31/2016, 12/31/2017, and 12/31/2018 were obtained from the respective tax returns for CSV/ChannelReply. The twelve months ended 6/30/2016 and 6/30/2017
   and year ended 12/31/2019 information was obtained from the CSV/ChannelReply QuickBooks file.
Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 63 of 76




                      Exhibit 2.1
                    Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 64 of 76
                                                                Cooper Square Ventures, LLC                                    EXHIBIT 2.1
                                                                    d/b/a ChannelReply
                                                                    Income Statements



                                                    7/1/2015-         1/1/2016-       7/1/2016-    1/1/2017-    1/1/2018-    1/1/2019-
                                                    6/30/2016        12/31/2016       6/30/2017   12/31/2017   12/31/2018   12/31/2019

Revenues                                             100%              100%            100%         100%         100%         100%
Cost of Goods Sold
   Purchases                                         0.0%              0.0%            0.0%         4.3%         0.0%         0.0%
   Other Costs                                       0.4%              0.0%            0.2%         0.0%         0.0%         0.0%
Total Cost of Goods Sold                             0.4%              0.0%            0.2%         4.3%         0.0%         0.0%
Gross Profit                                         99.6%            100.0%           99.8%        95.7%       100.0%       100.0%
Expenses
   Advertising                                       0.0%              0.6%            0.1%         0.2%         0.5%         0.4%
   Auto Expense                                      0.0%              0.0%            0.0%         0.0%         0.9%         0.7%
   Bank Charges                                      0.6%              7.3%            3.2%         3.5%         0.2%         3.4%
   Compensation of Officers                          0.0%              2.1%            3.1%         0.0%         0.0%         0.0%
   Computer Expenses                                 1.1%              1.1%            2.5%         2.7%         2.7%         3.4%
   Delivery & Shipping                               0.0%              1.2%            0.0%         0.0%         0.0%         0.0%
   Dues & Subscriptions                              0.0%              0.0%            0.0%         0.1%         0.0%         0.0%
   Insurance                                         5.0%              5.7%            4.1%         0.7%         0.8%         0.8%
   Meals & Entertainment                             1.0%              1.0%            1.4%         0.6%         0.0%         0.0%
   Miscellaneous                                     0.0%              4.6%            0.0%         0.1%         0.0%         0.0%
   NY Taxes - Based on Income                        0.0%              0.0%            0.0%         0.0%         0.0%         0.0%
   Office Expense                                    0.0%              4.0%            0.0%         0.0%         0.0%         0.0%
   On-Line Service Charges                           0.0%              0.0%            0.0%         0.0%         3.2%         0.0%
   Payroll Service                                   0.4%              0.1%            0.0%         0.0%         0.0%         0.0%
   Payroll Taxes                                     0.3%              0.7%            0.3%         0.0%         0.0%         0.0%
   Professional Fees                                 16.4%             36.9%           56.3%        51.9%        70.3%        36.2%
   Rents                                             0.0%              0.0%            0.4%         0.7%         0.6%         0.9%
   Salaries & Wages                                  0.0%              5.0%            0.0%         0.0%         0.0%         0.0%
   Site Operations                                   0.0%              10.4%           0.0%         2.5%         0.0%         0.0%
   Supplies                                          0.0%              25.0%           0.0%         0.0%         0.0%         0.0%
   Taxes                                             0.0%              0.0%            0.0%         0.0%         0.6%         0.0%
   Telecommunications                                0.7%              1.2%            2.2%         1.5%         0.7%         0.6%
   Travel                                            7.2%              5.4%            8.6%         6.2%         0.7%         0.6%
   Violations                                        0.0%              0.0%            0.0%         0.0%         0.0%         0.0%
Total Expenses                                       32.8%            112.2%           82.4%        70.9%        81.4%        46.9%
Pre-Tax Income                                       66.9%            -12.2%           17.4%        24.9%        18.6%        53.1%
Other Income (Expense)
   Interest Income                                   0.0%                0.0%          0.0%          0.0%        0.0%         0.0%
   Capital Gain(Loss)                                0.0%                0.0%          0.0%         -0.1%        0.0%         0.0%
   Section 1231 Gain(Loss) from Trade or Business    0.0%                0.0%          0.0%         17.5%        0.0%         0.0%
   Plumburs, LLC                                     0.0%               -0.3%          0.0%         -0.7%        0.0%         0.0%
Total Other Income (Expense)                         0.0%               -0.3%          0.0%         16.8%        0.0%         0.0%
Net Book Income (Loss)                               66.9%             -12.5%          17.4%        41.7%        18.6%        53.1%
Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 65 of 76




                       EXHIBIT 3
                    Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 66 of 76
                                                                 Cooper Square Ventures, LLC                                                                         EXHIBIT 3
                                                                     d/b/a ChannelReply
                                                                  Normalized Pre-Tax Income



                                                                     7/1/2015-          1/1/2016-         7/1/2016-         1/1/2017-          1/1/2018-         1/1/2019-
                                                                     6/30/2016         12/31/2016         6/30/2017        12/31/2017         12/31/2018        12/31/2019

Pre-Tax Income                                                   $      (70,047) $         (51,240) $         50,331   $        93,788    $       109,905   $       420,777
   Normalizing Adjustments                               Notes
        Officers Compensation                              A            198,062              9,000             9,000               -                  -                 -
        Compensation Adjustment                            A            (99,031)               -                 -                 -                  -                 -
        J. Liebman Compensation                            B                -                  -               3,000            14,950              5,825             8,000
        NDAP Income                                        C                -             (234,355)              -              (1,000)               -                 -
        NDAP Expenses                                      C                -              288,587               -              42,153                -                 -
        Automobile Expense                                 D             11,730             11,730            12,883            11,101              5,292             7,991
        Auto Insurance                                     E                381              2,192             3,339             2,360              2,584             2,767
        Legal Fees                                         F                -                  -                 -                 -              200,000               -
   Total Normalizing Adjustments                                        111,142             77,153            28,222            69,564            213,701            18,758

Normalized Pre-Tax Income before Reasonable Compensation         $       41,095    $        25,913    $       78,553   $       163,352    $       323,606   $       439,535

Notes:

      The only CSV payroll related to officers and accordingly the full amount of compensation has been added back. The amount included in the twelve months
    A ended June 30, 2016 includes a $198,062 journal entry posted on December 31, 2015 relative to the full 2015 year. Accordingly, approximately 50% of this
      entry pertains to the period January 1, 2015 to June 30, 2015 and has been adjusted as it relates to another period.

         All Compensation paid to Joel Liebman, CPA, the Court appointed co-manager as a result of this litigiation, was deemed to be considered part of officer's
    B
         compensation and added back to net income.

      The 2016 and 2017 tax returns of CSV/ChannelReply included the operations of NDAP. In July 2017, NDAP and CSV/ChannelReply sold all assets relating
    C to the Car Parts King business to Meridian Rack & Pinion, Inc. We have removed any income and expenses related to this business segment as it is no
      longer a part of the ongoing business activities.

    D This amount represents the car payments made to Volvo and BMW related to Dardashtian and Gitman's vehicles.

    E We added back 100% of CSV/Channel Reply auto insurance expense (after 2016/2017 adjustment to remove NDAP).

    F This amount represents legal fees accrued for both parties ($100,000 each) and reported as professional fees on the 2018 tax return.
Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 67 of 76




                       EXHIBIT 4
         Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 68 of 76
                                    Cooper Square Ventures, LLC                                              EXHIBIT 4
                                        d/b/a ChannelReply
                                       Capitalized Earnings
                                        as of June 30, 2017
                                                                              7/01/2015-         7/1/2016-
                                                                              6/30/2016          6/30/2017
Normalized Pre-Tax Income before Reasonable Compensation                            41,095            78,553
Weight                                                                                   1                 2
Weighted Normalized Pre-Tax Income before Reasonable Compensation        $          41,095   $       157,106


Weighted Normalized Pre-Tax Income Before Reasonable Compensation (rounded)                  $        66,000
Less: Reasonable Compensation                                                                       (150,000)
Weighted Normalized Pre-Tax Income                                                           $       (84,000)
Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 69 of 76




                       EXHIBIT 5
                   Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 70 of 76
                                             Cooper Square Ventures, LLC                                                 EXHIBIT 5
                                                 d/b/a ChannelReply
                                                 Capitalized Earnings
                                               as of December 31, 2018
                                                                               1/1/2016-           1/1/2017-          1/1/2018-
                                                                              12/31/2016          12/31/2017         12/31/2018
Normalized Pre-Tax Income before Reasonable Compensation                 $           25,913   $        163,352   $       323,606
Weight                                                                                  -                    1                 2
Weighted Normalized Pre-Tax Income before Reasonable Compensation         $             -     $        163,352   $       647,212


Weighted Normalized Pre-Tax Income Before Reasonable Compensation (rounded)                                      $       270,000
Less: Reasonable Compensation                                                                                           (150,000)
Weighted Normalized Pre-Tax Income                                                                                       120,000

Income Taxes at                                                                                     27.5%                 (33,000)

After-Tax Income                                                                                                          87,000
One Plus Long-Term Expected Growth Rate                                                                                    104%

Future Expected After-Tax Income                                                                                          90,480
Capitalization Rate                                                                                                        16.0%

Fair Value (Marketable) of a 100% Operating Interest in CSV/ChannelReply (rounded)                                       566,000

Discount For Lack of Marketability                                                                  25.0%               (141,500)

Fair Value (Non-marketable) of a 100% Operating Interest in CSV/ChannelReply (rounded)                                   425,000

Subject Interest                                                                                                           50.0%

Fair Value (Non-marketable) of a 50% Operating Interest in CSV/ChannelReply (rounded)                            $       213,000
Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 71 of 76




                      Exhibit 5.1
    Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 72 of 76
                                  Cooper Square Ventures, LLC                                                EXHIBIT 5.1
                                       d/b/a ChannelReply
                        Build Up of Discount Rate and Capitalization Rate
                                     as of December 31, 2018
Risk Free Rate                                   (1)                                             2.87%

Equity Risk Premium                              (2)                                             6.04%

Size Premium                                     (3)                                             5.37%

Specific Company Risk                            (4)                                             6.00%

After-Tax Discount Rate (rounded)                                                               20.00%

Growth Rate                                      (5)                                            -4.00%

After-Tax Capitalization Rate (rounded)                                                         16.00%

(1) Per Federal Reserve Board. The rate reflects the twenty year Treasury Bond constant maturity rate as
of December 31, 2019.


(2) Per Duff & Phelps Cost of Capital Navigator. The rate represents the supply-side long-term equity risk
premium.


(3) Per Duff & Phelps Cost of Capital Navigator. The rate represents the additional risk premium of the
smallest public companies. We utilized decile 10.

(4) Represents our assessment of the subject entity's financial and business risks.

(5) Represents long-term expected growth rate based on expected rate of inflation and the historical
growth of the business.
Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 73 of 76




                       EXHIBIT 6
                   Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 74 of 76
                                                    Cooper Square Ventures, LLC                                                        EXHIBIT 6
                                                        d/b/a ChannelReply
                                                       Capitalized Earnings
                                                         as of May 1, 2020

                                                                              1/1/2016-         1/1/2017-         1/1/2018-         1/1/2019-
                                                                             12/31/2016        12/31/2017        12/31/2018        12/31/2019
Normalized Pre-Tax Income before Reasonable Compensation                 $        25,913   $       163,352   $       323,606   $       439,535
Weight                                                                               -                 -                 -                   1

Weighted Normalized Pre-Tax Income before Reasonable Compensation        $           -     $           -     $             -   $       439,535


Weighted Normalized Pre-Tax Income Before Reasonable Compensation                                                              $       440,000
Less: Reasonable Compensation                                                                                                         (150,000)
Weighted Normalized Pre-Tax Income                                                                                                     290,000

Income Taxes at                                                                                                    27.5%                (79,750)

After-Tax Income                                                                                                                       210,250
One Plus Long-Term Expected Growth Rate                                                                                                  110%

Future Expected After-Tax Income                                                                                                       231,275
Capitalization Rate                                                                                                                      18.0%

Fair Value (Marketable) of a 100% Operating Interest in CSV/ChannelReply (rounded)                                                   1,285,000

Discount For Lack of Marketability                                                                                 25.0%              (321,250)

Fair Value (Non-marketable) of a 100% Operating Interest in CSV/ChannelReply (rounded)                                                 964,000

Subject Interest                                                                                                                         50.0%

Fair Value (Non-marketable) of a 50% Operating Interest in CSV/ChannelReply (rounded)                                          $       482,000
Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 75 of 76




                      Exhibit 6.1
    Case 1:17-cv-04327-LLS-RWL Document 163-3 Filed 07/10/20 Page 76 of 76
                                  Cooper Square Ventures, LLC                                                EXHIBIT 6.1
                                       d/b/a ChannelReply
                        Build Up of Discount Rate and Capitalization Rate
                                        as of May 1, 2020
Risk Free Rate                                   (1)                                             1.04%

Equity Risk Premium                              (2)                                             6.17%

Size Premium                                     (3)                                             4.99%

Specific Company Risk                            (4)                                            10.00%

After-Tax Discount Rate (rounded)                                                               22.00%

Growth Rate                                      (5)                                            -4.00%

After-Tax Capitalization Rate (rounded)                                                         18.00%

(1) Per Federal Reserve Board. The rate reflects the twenty year Treasury Bond constant maturity rate as
of May 1, 2020.


(2) Per Duff & Phelps Cost of Capital Navigator. The rate represents the supply-side long-term equity risk
premium.


(3) Per Duff & Phelps Cost of Capital Navigator. The rate represents the additional risk premium of the
smallest public companies. We utilized decile 10.

(4) Represents our assessment of the subject entity's financial and business risks.

(5) Represents long-term expected growth rate based on expected rate of inflation and the historical
growth of the business.
